Exhibit 10.1

MASTER TRANSACTION AGREEMENT

By and among

SOHU.COM INC.,

SOHU.COM LIMITED,

BEIJING SOHU INTERNET INFORMATION SERVICE CO., LTD.

BEIJING SOHU NEW ERA INFORMATION TECHNOLOGY CO., LTD., AND

BEIJING SOHU NEW MEDIA INFORMATION TECHNOLOGY CO., LTD.

And

CHANGYOU.COM LIMITED,

CHANGYOU.COM HK LIMITED,

BEIJING CHANGYOU GAMESPACE SOFTWARE TECHNOLOGY CO., LTD., AND

BEIJING GUANYOU GAMESPACE DIGITAL TECHNOLOGY CO., LTD.

 

 

NOVEMBER 29, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I            DEFINITIONS      2    Article II           PURCHASE AND
SALE      9       Section 2.01.      Purchase and Sale of the 17173 Business   
  9       Section 2.02.      Excluded Assets      10       Section 2.03.     
Assumed Liabilities      11       Section 2.04.      Excluded Liabilities     
11       Section 2.05.      Purchase Price      12       Section 2.06.     
Allocation of Purchase Price      13       Section 2.07.      Non-Assignability
of Assigned Contracts      13       Section 2.08.      Excluded IP Assets     
14       Section 2.09.      17173 SPA      14    Article III          CLOSING;
DELIVERABLES UPON EXECUTION OF THIS AGREEMENT      14       Section 3.01.     
Closing      14       Section 3.02.      Deliverables upon Execution of this
Agreement      14    Article IV          REPRESENTATIONS AND WARRANTIES OF THE
SELLERS      15       Section 4.01.      Organization and Qualification of the
Sellers      15       Section 4.02.      Authority of the Sellers      15      
Section 4.03.      No Conflicts; Consents      16       Section 4.04.     
Financial Statements      16       Section 4.05.      Absence of Certain
Changes, Events and Conditions      18       Section 4.06.      Material
Contracts      19       Section 4.07.      Title to Purchased Assets      20   
   Section 4.08.      Condition and Sufficiency of Assets      21       Section
4.09.      Real Property      21       Section 4.10.      Intellectual Property
     22       Section 4.11.      Legal Proceedings; Governmental Orders      23
      Section 4.12.      Compliance With Laws; Permits      23       Section
4.13.      Employment Matters      24       Section 4.14.      Taxes      25   
   Section 4.15.      Kylie      25       Section 4.16.      Related Party
Interest      26   

 

i



--------------------------------------------------------------------------------

  Section 4.17.      Insurance      26      Section 4.18.      Brokers      26
   Article V            REPRESENTATIONS AND WARRANTIES OF THE BUYERS      27   
  Section 5.01.      Organization of the Buyers      27      Section 5.02.     
Authority of the Buyers      27      Section 5.03.      Conflicts; Consents     
27      Section 5.04.      Brokers      27      Section 5.05.      Sufficiency
of Funds      28      Section 5.06.      Legal Proceedings      28    Article
VI          COVENANTS      28      Section 6.01.      Conduct of 17173 Business
Prior to the Closing      28      Section 6.02.      Access to Information     
29      Section 6.03.      Notice of Certain Events      29      Section 6.04.
     Employees and Employee Benefits      30      Section 6.05.     
Confidentiality      31      Section 6.06.      Government Approvals; Consents
     31      Section 6.07.      Books and Records      32      Section 6.08.
     Closing Conditions      32      Section 6.09.      Public Announcements   
  32      Section 6.10.      Bulk Sales Laws      32      Section 6.11.     
Taxes      32      Section 6.12.      Payment from Third Parties      33     
Section 6.13.      Introduction of Customers      33      Section 6.14.     
Further Assurances; Transition Services      33      Section 6.15.     
Unregistered Trademarks      33      Section 6.16.      Registered Trademarks   
  34    Article VII        CONDITIONS TO CLOSING      34      Section 7.01.     
Conditions to Obligations of the Buyers      34      Section 7.02.     
Conditions to Obligations of the Sellers      36    Article
VIII       INDEMNIFICATION      36      Section 8.01.      Survival      36     
Section 8.02.      Indemnification By the Sellers      37      Section 8.03.
     Indemnification By the Buyers      38   

 

ii



--------------------------------------------------------------------------------

  Section 8.04.      Certain Limitations      38      Section 8.05.     
Indemnification Procedures      38      Section 8.06.      Payments      40     
Section 8.07.      Tax Treatment of Indemnification Payments      40     
Section 8.08.      Exclusive Remedies      40    Article IX          TERMINATION
     40      Section 9.01.      Termination      40      Section 9.02.     
Effect of Termination      41    Article X           MISCELLANEOUS      41     
Section 10.01.      Expenses      41      Section 10.02.      Notices      42   
  Section 10.03.      Interpretation      42      Section 10.04.      Headings
     42      Section 10.05.      Severability      42      Section 10.06.     
Entire Agreement      43      Section 10.07.      Successors and Assigns      43
     Section 10.08.      No Third-party Beneficiaries      43      Section
10.09.      Amendment and Modification; Waiver      43      Section 10.10.     
Governing Law and Dispute Resolution      43      Section 10.11.      Specific
Performance      44      Section 10.12.      Counterparts      44   

 

iii



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

EXHIBITS

 

Exhibit A    Amended and Restated Non-Competition Agreement Exhibit B    Sohu
Limited/Changyou HK Share Purchase Agreement Exhibit C    Sohu
Internet/Gamespace VIE Domain Name Assignment Agreement Exhibit D    Sohu New
Era/Gamespace VIE Business Contract Assignment Agreement Exhibit E    Sohu New
Era/Gamespace VIE Registered Trademark Assignment Agreement Exhibit F    Sohu
Internet/Gamespace VIE Copyright Assignment Agreement Exhibit G    Sohu New
Media/Gamespace Asset Reorganization Agreement Exhibit H    Form of
Non-Competition and Non-Solicitation Agreement for All Employees Exhibit I   
Form of PRC Legal Opinion

SCHEDULES

Schedule 1

Schedule 2.01(a)(i)

Schedule 2.01(a)(ii)

Schedule 2.01(a)(iii)

Schedule 2.01(a)(iv)

Schedule 2.02(c)

Schedule 2.02(i)

Schedule 6.13(b)

Schedule 6.14

Disclosure Schedules

 

iv



--------------------------------------------------------------------------------

MASTER TRANSACTION AGREEMENT

This Master Transaction Agreement (this “Agreement”), dated as of November 29,
2011, is entered into by and among, on the one hand, Sohu.com Inc., a Delaware
corporation (“Sohu”), Sohu.com Limited, a company established and existing under
the Laws of the Cayman Islands and a direct wholly-owned subsidiary of Sohu
(“Sohu Limited”), Beijing Sohu Internet Information Service Co., Ltd., a company
organized and existing under the Laws of the PRC and a variable interest entity
indirectly controlled by Sohu (“Sohu Internet”), Beijing Sohu New Era
Information Technology Co., Ltd., a company organized and existing under the
Laws of the PRC and an indirect wholly-owned subsidiary of Sohu (“Sohu New
Era”), Beijing Sohu New Media Information Technology Co., Ltd., a company
organized and existing under the Laws of the PRC and an indirect wholly-owned
subsidiary of Sohu (“Sohu New Media” and together with each of Sohu, Sohu
Limited, Sohu Internet and Sohu New Era, each a “Seller” and collectively, the
“Sellers”), and, on the other hand, Changyou.com Limited, a company established
and existing under the Laws of the Cayman Islands and an indirect majority-owned
subsidiary of Sohu (“Changyou”), Changyou.com HK Limited, a company established
and existing under the Laws of Hong Kong Special Administrative Region
(“Changyou HK”), Beijing Changyou Gamespace Software Technology Co., Ltd., a
limited liability company organized and existing under the Laws of the PRC and
an indirect wholly-owned subsidiary of Changyou (“Gamespace”), Beijing Guanyou
Gamespace Digital Technology Co., Ltd., a limited liability company organized
and existing under the Laws of the PRC and a variable interest entity of
Gamespace (the “Gamespace VIE”), and together with each of Changyou, Changyou
HK, and Gamespace, each a “Buyer” and collectively, the “Buyers”).

RECITALS

WHEREAS, the Sellers are the operators of the websites www.17173.com and
www.37wanwan.com (collectively, the “Websites”), each an online game portal in
China, and are engaged in the 17173 Business (as defined below); and

WHEREAS, the Sellers wish to sell, and the Buyers wish to purchase, the 17173
Business at the Closing, all upon the terms and subject to the conditions set
forth in this Agreement, pursuant to this Agreement and the following steps:

(i) Sohu Limited shall sell and assign to Changyou HK, and Changyou HK shall
purchase from Sohu Limited, 100% of the Equity Securities of Kylie Enterprises
Limited, a company established and existing under the Laws of the British Virgin
Islands and a direct wholly-owned subsidiary of Sohu Limited (“Kylie”), pursuant
to the Sohu Limited/Changyou HK Share Purchase Agreement,

(ii) Sohu Internet shall sell and assign to Gamespace VIE, and Gamespace VIE
shall purchase and assume from Sohu Internet, certain domain names of the 17173
Business and all rights and obligations thereto pursuant to the Sohu
Internet/Gamespace VIE Domain Name Assignment Agreement,

(iii) Sohu Internet shall sell and assign to Gamespace VIE, and Gamespace VIE
shall purchase and assume from Sohu Internet, certain registered copyrights of
the 17173 Business and all rights and obligations thereto pursuant to the Sohu
Internet/Gamespace VIE Copyright Assignment Agreement,

(iv) Sohu New Era shall sell and assign to Gamespace VIE, and Gamespace VIE
shall purchase and assume from Sohu New Era, certain specified assets and
liabilities of the 17173 Business pursuant to the Sohu New Era/Gamespace VIE
Business Contracts Assignment Agreement,

(v) Sohu New Era shall sell and assign to Gamespace VIE, and Gamespace VIE shall
purchase and assume from Sohu New Era, certain registered trademarks of the
17173 Business and all rights and obligations thereto, and Sohu New Era shall
grant Gramespace VIE an exclusive, perpetual, and irrevocable license under such
trademarks for the period until the transfer of such trademarks becomes
effective pursuant to the Sohu New Era/Gamespace VIE Registered Trademark
Assignment Agreement,



--------------------------------------------------------------------------------

(vi) Sohu New Media shall sell and assign to Gamespace, and Gamespace shall
purchase and assume from Sohu New Media, certain specified assets and
liabilities of the 17173 Business pursuant to the Sohu New Media/Gamespace Asset
Reorganization Agreement, and

(vii) Sohu and Changyou shall enter into the Amended and Restated
Non-Competition Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

The following terms have the meanings specified or referred to in this Article
I:

“17173 Business” means the online game information portal, web-based game
platform, software applications development and distribution, and other
game-related services conducted or engaged in by the Seller Group in connection
with or through the Websites currently and as of the Closing Date, consisting
of, among other things, (i) links to the games of online game companies that are
customers of the Websites, with the Sellers being compensated by such customers
according to the revenues that such customers earn from game players who reach
the customers’ games using click-throughs from the Websites and (ii) advertising
services provided by the Sellers to advertisers on the Websites.

“Accounts Receivable” means all accounts or notes receivable with respect to the
17173 Business, and any security, claim, remedy or other right related to any of
the foregoing.

“Action” means any charge, claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity, whether or
not before any mediator, arbitrator or Governmental Authority.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. For the purposes of this Agreement, however, the Sellers
and the other Seller Group Companies will not be deemed to be Affiliates of the
Buyers, and the Buyers and the other Buyer Group Companies will not be deemed to
be Affiliates of the Sellers.

“Agreement” has the meaning set forth in the preamble.

“Allocation Schedule” has the meaning set forth in Section 2.06.

“Amended and Restated Non-Competition Agreement” means the Amended and Restated
Non-Competition Agreement by and between Sohu and Changyou, to be executed and
delivered at the Closing in substantially the form attached hereto as Exhibit A.

 

2



--------------------------------------------------------------------------------

“Arbitration Rules” has the meaning set forth in Section 10.10(b).

“Assigned Contracts” has the meaning set forth in Section 2.01(a)(iii).

“Assigned Insurance Policies” has the meaning set form in Section 2.01(a)(iv).

“Assumed Liabilities” has the meaning set forth in Section 2.03(a).

“Audited Financial Statements” has the meaning set forth in Section 4.04.

“Balance Sheet” has the meaning set forth in Section 4.04.

“Balance Sheet Date” has the meaning set forth in Section 4.04.

“Books and Records” means, all originals, or where not available, copies
(whether in an electronic form or otherwise), of all books and records primarily
related to or maintained primarily for the 17173 Business, including, but not
limited to, books of account, ledgers and general, financial and accounting
records, machinery and equipment maintenance files, customer lists, customer
purchasing histories, price lists, user database, server records, distribution
lists, supplier lists, production data, quality control records and procedures,
customer/user complaints and inquiry files, research and development files,
records and data (including all correspondence with any Governmental Authority),
employment records, personnel and payroll records, sales material and records
(including pricing history, total sales, terms and conditions of sale, sales and
pricing policies and practices), strategic plans, internal financial statements,
marketing and promotional surveys and plans, market search, user reviews and
feedback, market studies, reports and summaries, material and research and
intellectual property files relating to the Intellectual Property Assets and the
Intellectual Property Licenses.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in the Cayman Islands, the PRC, Hong Kong Special
Administrative Region, or the United States of America are authorized or
required by Law to be closed for business.

“Buyer” and “Buyers” has the meaning set forth in the preamble.

“Buyer Deductible Exclusions” has the meaning set forth in Section 8.04(a).

“Buyer Closing Certificates” has the meaning set forth in Section 7.02(g).

“Buyer Group” means collectively, the Buyers and their direct and indirect
Subsidiaries.

“Buyer Group Company” means a member of the Buyer Group.

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

“Changyou” has the meaning set forth in the preamble.

“Changyou HK” has the meaning set forth in the preamble.

“Circular 698” means the Notice of the State Administration of Taxation on
Strengthening the Management of Enterprise Income Tax Collection of Proceeds
from Equity Transfers by Non-resident Enterprises, Guoshuihan [2009] No. 698.

 

3



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 3.01.

“Closing Date” has the meaning set forth in Section 3.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

“Deductible” has the meaning set forth in Section 8.04(a).

“Direct Claim” has the meaning set forth in Section 8.05(c).

“Disclosure Schedules” means the Disclosure Schedules delivered by the Sellers
concurrently with the execution and delivery of this Agreement.

“Dollars or $” means the lawful currency of the United States.

“Employment Dispatch Agencies” means Fuzhou Straight Human Talent Services Ltd.
(福州海峡人才服务有限公司), Fuzhou Heng Zhong Human Resources Management Limited
(福州恒众人力资源管理有限公司), Guang Dong Nan You External Services Limited (广东南油对外服务有限公司)
and other employment dispatch agencies which dispatch their employees to work at
any of the Seller Group Companies prior to the Closing, or any applicable Buyer
Group Company on or after the Closing, in each case as contract employees
thereof in relation to the 17173 Business.

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, rights of third parties, or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.

“Equity Securities” of any Person means (a) shares of capital stock, limited
liability company interests, partnership interests or other equity securities of
such Person, (b) subscriptions, calls, warrants, options or commitments of any
kind or character relating to, or entitling any Person to purchase or otherwise
acquire, any capital stock, limited liability company interests, partnership
interests or other equity securities of such Person, (c) securities convertible
into or exercisable or exchangeable for shares of capital stock, limited
liability company interests, partnership interests or other equity securities of
such Person, and (d) equity equivalents, interests in the ownership or earnings
of, or equity appreciation, phantom stock or other similar rights of, or with
respect to, such Person.

“Excluded Assets” has the meaning set forth in Section 2.02.

“Excluded Contracts” has the meaning set forth in Section 2.02(c).

“Excluded Liabilities” has the meaning set forth in Section 2.04.

“Financial Statements” has the meaning set forth in Section 4.04.

“Force Majeure” means an act of God, strike, lockout, war (declared or
undeclared), blockade, disturbance, lightning, fire, earthquake, storm, flood,
explosion, and any other cause which is beyond the reasonable control of the
Person affected.

 

4



--------------------------------------------------------------------------------

“GAAP” means the generally accepted accounting principles established by the
Financial Accounting Standards Board of the United States, as amended from time
to time.

“Gamespace” has the meaning set forth in the preamble.

“Gamespace VIE” has the meaning set forth in the preamble.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, decision, judgment, injunction,
decree, stipulation, determination or award or other findings entered by or with
any Governmental Authority.

“Indemnified Party” has the meaning set forth in Section 8.05.

“Indemnifying Party” has the meaning set forth in Section 8.05.

“Indemnity Cap” has the meaning set forth in Section 8.04(a).

“Intellectual Property” means any and all (i) registered and unregistered
trademarks, trade names, service marks, and domain names, and goodwill
associated therewith; (ii) registered and unregistered original works of
authorship and related copyrights (including copyrights in software);
(iii) trade secrets, know-how, other proprietary information, including
manufacturing and production processes and techniques, research and development
information, drawings, specifications, blueprints, models, data, plans,
proposals, financial, marketing and business information, pricing and cost
information and customer and supplier lists and information; (iv) designs and
inventions and related patents; (v) similar intangible property in which any
Person holds proprietary rights, title, interests or protections, however
arising, pursuant to the Laws of any jurisdiction throughout the world, (vi) all
applications, registrations, renewals, issues, reissues, divisions, extensions
and continuations in connection with any of the foregoing; (vii) copies and
tangible embodiments of all of the foregoing, in whatever form or medium; and
(viii) all rights to sue or recover and retain damages, costs and attorney’s
fees for past, present and future infringement or other violation of any of the
foregoing.

“Intellectual Property Assets” means all Intellectual Property that is owned by
the Sellers and used in or necessary for the conduct of the 17173 Business as
conducted by the Sellers currently and as of the Closing Date.

“Intellectual Property Licenses” means all licenses, sublicenses and other
agreements by or through which other Persons, including without limitation the
Sellers’ Affiliates, grant any of the Sellers exclusive or non-exclusive rights
or interests in or to any Intellectual Property that is used in or necessary for
the conduct of the 17173 Business as conducted by the Sellers currently and as
of the Closing Date,

“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, domain names and copyrights,
issued and reissued patents and pending applications for any of the foregoing.

 

5



--------------------------------------------------------------------------------

“Interim Financial Statements” has the meaning set forth in Section 4.04.

“Inventory” means all inventory related to the 17173 Business, including without
limitation, any prepaid game cards, work in progress, samples, wrapping, supply
and packaged items, finished products, and any materials to be used or consumed
for delivering services or goods.

“Key Employees” means all employees of the Seller Group as listed on Schedule 1
attached hereto.

“Knowledge of Sellers or Sellers’ Knowledge” or any other similar knowledge
qualification, means the actual knowledge of any executive officer of Sohu and
Jie (Joyce) Zhang, the general manager of the 17173 Business, and the knowledge
which should have been acquired by such executive officer or by Ms. Zhang after
making reasonable inquiry and exercising such due diligence as a prudent
business person would ordinarily exercise.

“Kylie” has the meaning set forth in the recitals.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, official interpretations, common law, judgment, decree,
other requirement or rule of law of any Governmental Authority.

“Leased Real Property” has the meaning set forth in Section 4.09(b).

“Leases” has the meaning set forth in Section 4.09(b).

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, settlement, costs or expenses of whatever
kind, including reasonable attorneys’ fees and the cost of enforcing any right
to indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, properties, results of
operations, condition (financial or otherwise), prospects, liabilities,
employees or assets of the 17173 Business taken as a whole, (b) the value of the
Purchased Assets, (c) the ability of the Sellers to consummate the transactions
contemplated hereby on a timely basis, or (d) the validity or enforceability of
any Transaction Documents; provided, however, that “Material Adverse Effect”
shall not include any event, occurrence, fact, condition, or change, directly or
indirectly, arising out of or attributable to: (i) any economic slow-down or
downturn in the PRC or other material adverse changes to the conditions in the
industry sector of the 17173 Business, in each case other than those which have
disproportional impact on the Sellers as compared with the other companies of
similar size and in similar industry sector; (ii) any change, effect or
circumstance resulting from an action expressly required under this Agreement;
or (iii) conditions caused by acts of terrorism or war (whether or not
declared)(iv) any adverse changes in Laws following the date hereof; or (v) any
changes in GAAP following the date hereof.

 

6



--------------------------------------------------------------------------------

“Material Contracts” has the meaning set forth in Section 4.06(a).

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, authorizations, waivers, grants, license,
exemption, declaration or filing with, or report or notice to, variances and
similar rights obtained, or required to be obtained from, Governmental
Authorities.

“Permitted Encumbrances” has the meaning set forth in Section 4.07.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Principal Tribunal” has the meaning set forth in Section 10.10(c).

“PRC” means the People’s Republic of China, excluding Taiwan, the Hong Kong
Special Administrative Region and the Macao Special Administrative Region.

“Pre-Closing Tax Period” means any taxable period ending on or before
December 31, 2011 and, with respect to any taxable period beginning on or prior
to and ending after December 31, 2011, the portion of such taxable period ending
on and including December 31, 2011.

“Purchase Price” has the meaning set forth in Section 2.05(a) .

“Purchased Assets” has the meaning set forth in Section 2.01(a).

“Renminbi or RMB” means the lawful currency of the PRC.

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“SAFE Rules and Regulations” means the rules and regulations promulgated by the
State Administration of Foreign Exchange of the PRC, and/or its provincial
counterparts.

“Seller” and “Sellers” has the meaning set forth in the preamble.

“Seller Deductible Exclusions” has the meaning set forth in Section 8.04(b).

“Seller Closing Certificate” has the meaning set forth in Section 7.01(i).

“Seller Group” means collectively, the Sellers and their direct and indirect
Subsidiaries, other than the Buyer Group.

“Seller Group Company” means a member of the Seller Group.

“Seller Indemnitees” has the meaning set forth in Section 8.03.

“Social Insurance” means any form of social insurance required under applicable
Laws, including without limitation, the PRC national and local contributions for
pensions, medical insurance, unemployment insurance, work-related injury
insurance, pregnancy benefits, and housing accumulation funds.

“Sohu” has the meaning set forth in the preamble.

 

7



--------------------------------------------------------------------------------

“Sohu Limited” has the meaning set forth in the preamble.

“Sohu Limited/Changyou HK Share Purchase Agreement” means the Share Purchase
Agreement by and between Sohu Limited and Changyou HK in the form attached
hereto as Exhibit B.

“Sohu Internet” has the meaning set forth in the preamble.

“Sohu Internet/Gamespace VIE Copyright Assignment Agreement” means the Copyright
Assignment Agreement by and between Sohu Internet and Gamespace VIE,
substantially in the form attached hereto as Exhibit F.

“Sohu Internet/Gamespace VIE Domain Name Assignment Agreement” means the Domain
Name Assignment Agreement by and between Sohu Internet and Gamespace VIE, to be
executed and delivered on or prior to the Closing in the form attached hereto as
Exhibit C.

“Sohu New Era” has the meaning set forth in the preamble.

“Sohu New Era/Gamespace VIE Business Contracts Assignment Agreement” means the
Business Contracts Assignment and Assumption Agreement by and between Sohu New
Era and Gamespace VIE, substantially in the form attached hereto as Exhibit D.

“Sohu New Era/Gamespace VIE Registered Trademark Assignment Agreement” means the
Registered Trademark Assignment Agreement by and between Sohu New Era and
Gamespace VIE, substantially in the form attached hereto as Exhibit E.

“Sohu New Media” has the meaning set forth in the preamble.

“Sohu New Media/Gamespace Asset Reorganization Agreement” means the Asset
Reorganization Agreement by and between Sohu New Media and Gamespace, to be
executed and delivered on or prior to the Closing in the form attached hereto as
Exhibit G.

“Subsidiary” means, with respect to any given Person, any other Person that is
Controlled directly or indirectly by such given Person. For the avoidance of
doubt, a variable interest entity of any given Person shall be deemed to be a
Subsidiary of such Person.

“Tangible Personal Property” means all furniture, fixtures, equipment,
machinery, tools, vehicles, office equipment, supplies, computers, servers,
telephones, motor vehicles and transportation equipment, all computer hardware
and information services systems, and other tangible personal property related
to the 17173 Business.

“Taxes” means (i) all country, federal, provincial, state, local and other
income, gross receipts, sales, use, production, ad valorem, transfer,
documentary, franchise, registration, profits, license, lease, service, service
use, withholding, payroll, employment, unemployment, estimated, excise,
severance, environmental, stamp, occupation, premium, property (real or
personal), real property gains, windfall profits, customs, duties or other
taxes, fees, assessments or charges of any kind whatsoever, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties and (ii) any liability or obligation
imposed on a successor or transferee, by contract or otherwise, with respect to
any items described in clause (i).

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

8



--------------------------------------------------------------------------------

“Third Party Claim” has the meaning set forth in Section 8.05(a).

“Transaction Documents” means this Agreement, the Amended and Restated
Non-Competition Agreement, the Sohu Limited/Changyou HK Share Purchase
Agreement, the Sohu Internet/Gamespace VIE Domain Name Assignment Agreement, the
Sohu Internet/Gamespace VIE Copyright Assignment Agreement, the Sohu New
Era/Gamespace VIE Business Contracts Assignment Agreement, the Sohu New
Era/Gamespace VIE Registered Trademark Assignment Agreement, the Sohu New
Media/Gamespace Asset Reorganization Agreement, and the other agreements,
instruments and documents required to be delivered simultaneously with the
execution of this Agreement or at the Closing, as the case may be.

“Seller” and “Sellers” has the meaning set forth in the preamble.

“Websites” has the meaning set forth in the recitals.

ARTICLE II

PURCHASE AND SALE

Section 2.01. Purchase and Sale of the 17173 Business.

(a) Subject to the terms and conditions of this Agreement, at the Closing, each
of Sohu New Media, Sohu New Era and Sohu Internet shall sell, assign, transfer,
convey and deliver to Changyou, Gamespace and Gamespace VIE, and Changyou,
Gamespace, and Gamespace VIE shall purchase from such Seller, free and clear of
any Encumbrances other than Permitted Encumbrances, all of such Seller’s right,
title and interest in, to and under all of the assets, properties and rights of
every kind and nature, whether real, personal or mixed, tangible or intangible
(including goodwill), wherever located and whether now existing or hereafter
acquired (other than the Excluded Assets), which relate to, or are used or held
for use in connection with, the 17173 Business (such assets, properties and
rights, collectively with the Kylie Share, the “Purchased Assets”), including,
without limitation, the following:

(i) (A) all Inventory, (B) all Tangible Personal Property, (C) all Leased Real
Property (as defined below) and (D) all Books and Records, including, without
limitation, those set forth on Schedule 2.01(a)(i) attached hereto;

(ii) (A) all Intellectual Property Assets, including, without limitation, those
set forth on Schedule 2.01(a)(ii) attached hereto, other than those Intellectual
Property Assets that are also used by the Sellers or other Seller Group
Companies for the conduct of business outside of the 17173 Business as of the
Closing Date (such Intellectual Property Assets, the “Excluded IP Assets”),
(B) all rights to any Actions of any nature available to or being pursued by any
of the Seller Group Companies to the extent (and limited to the extent that)
related to the 17173 Business, the Purchased Assets or the Assumed Liabilities,
whether arising by way of counterclaim or otherwise, including without
limitation, all rights, claims and benefits of the Sellers in, to or under any
express or implied warranties, representations and guarantees made by or from
third parties relating to the 17173 Business or the Purchased Assets, and
(C) all of the rights of the Seller Group Companies under warranties,
indemnities and all similar rights against third parties to the extent related
to any of the Purchased Assets;

(iii) all Contracts, including Intellectual Property Licenses, set forth on
Schedule 2.01(a)(iii) attached hereto (the “Assigned Contracts”);

 

9



--------------------------------------------------------------------------------

(iv) the insurance policies insuring the Purchased Assets set forth on Schedule
2.01(a)(iv) attached hereto (the “Assigned Insurance Policies”);

(v) all goodwill and the going concern value of the 17173 Business; and

(vi) all rights of the Sellers under 17173.com Stock Purchase Agreement dated
November 14, 2003 by and among Sohu.com Limited and NetDragon Websoft, Inc. (the
“17173 SPA”) and other agreements entered into in relation thereto, including
without limitation, the right of first refusal as set forth in Section 7.7 of
the 17173 SPA.

(b) Subject to the terms and conditions of this Agreement, at the Closing, Sohu
Limited shall sell, assign, transfer, convey and deliver to Changyou HK, and
Changyou HK shall purchase from Sohu Limited, free and clear of any Encumbrances
other than Permitted Encumbrances, all of Sohu Limited’s right, title and
interest in and to 100% of the Equity Securities of Kylie.

Section 2.02. Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following assets, which otherwise relate to, or are
used or held for use in connection with, the 17173 Business (collectively, the
“Excluded Assets”):

(a) any right, title and interest held by any Seller Group Company in and to the
Equity Securities of any Person other than Kylie;

(b) all of the Sellers’ bank accounts, and all cash, cash equivalents, bank
deposits or similar cash items of the Seller Group Companies;

(c) all Contracts as set forth in Schedule 2.02(c) attached hereto that will not
be assigned to the Buyer Group (the “Excluded Contracts”);

(d) all Accounts Receivable of the Sellers arising with respect to goods or
services provided during periods on or prior to December 31, 2011;

(e) the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records solely in respect of the
corporate organization of any of the Seller Group Companies, provided that if
any of the foregoing records relates to the 17173 Business, a copy of such
records shall be provided to the Buyer Group at the Closing;

(f) all intercompany receivables or rights to intercompany payments;

(g) all insurance policies or benefits as set forth in Schedule 2.02(g) attached
hereto that will not be assigned to the Buyer Group;

(h) all Permits which are held by any of the Sellers and required for the
conduct of the 17173 Business as conducted by the Sellers or for the ownership
and use of the Purchased Assets prior to the Closing and which are not legally
transferrable to the Buyers under PRC law;

(i) the assets, properties and rights specifically set forth on Schedule
2.02(i); and

(j) the rights which accrue or will accrue to the Sellers under the Transaction
Documents.

 

10



--------------------------------------------------------------------------------

Section 2.03. Assumed Liabilities.

(a) Subject to the terms and conditions of this Agreement, at the Closing, each
of the Sellers shall assign, and the Buyer Group shall assume and agrees to pay,
perform and discharge the following Liabilities of the Sellers, which arise out
of the conduct of the 17173 Business by the Sellers or are related to the
Purchased Assets (the “Assumed Liabilities”):

(i) all Liabilities under the Assigned Contracts which are assigned to the
Buyers incurred after December 31, 2011, other than Liabilities arising under or
relating to events or conditions prior to or on December 31, 2011; provided
however, if any Consent with respect to the assignment of any Assigned Contract
has not been obtained on or prior to the Closing Date and the applicable Seller
and the applicable Buyer have entered into an arrangement pursuant to clause
(ii) or (iii) of Section 2.07(b) hereof, the Buyer Group shall assume and be
responsible for the payment, performance and discharge all Liabilities under
such Assigned Contract incurred after December 31, 2011, other than Liabilities
arising under or relating to events or conditions on or prior to December 31,
2011; and

(ii) all Liabilities of Kylie (subject to the Buyers’ rights to indemnification
under ARTICLE VIII).

(b) For the avoidance of doubt, subject to the Buyers’ rights to indemnification
under ARTICLE VIII, the Buyers shall bear all the Liabilities arising from the
ownership or use of the Purchased Assets or the operation of the 17173 Business
following December 31, 2011 (including without limitation, all Liabilities
arising out of the employment by the Buyer Group of the Personnel following
December 31, 2011), except for any Liabilities arising out of events or
conditions occurring on or prior to December 31, 2011 that are not Assumed
Liabilities. In addition, during the period from the Closing through
December 31, 2011 the Buyers shall comply with, and provide the services
contemplated by, the Assigned Contracts which are assigned to the Buyers at the
Closing and shall bear any Liabilities arising from the ownership or use of the
Purchased Assets or the operation of the 17173 Business during the period from
the Closing through (and after) December 31, 2011, (i) resulting from the
Buyer’s failure to comply with or provide the services contemplated by any such
Assigned Contracts, non-compliance with any applicable Laws or Governmental
Order, gross negligence, bad faith, or willful misconduct, in each case, during
such period, on the part of any of the Buyer Group Companies or (ii) due to
Force Majeure.

Section 2.04. Excluded Liabilities. The Buyers shall not assume and shall not be
responsible to pay, perform or discharge any Liabilities of the Sellers or any
of their Affiliates (other than the Buyer Group) of any kind or nature
whatsoever other than the Assumed Liabilities (the “Excluded Liabilities”). The
Sellers shall, and shall cause each of their Affiliates (other than the Buyer
Group) to, pay and satisfy in due course all Excluded Liabilities which they are
obligated to pay and satisfy. Without limiting the generality of the foregoing,
the Excluded Liabilities shall include, but not be limited to, the following:

(a) any Liabilities of the Seller Group arising or incurred in connection with
the negotiation, preparation, investigation and performance of this Agreement,
the other Transaction Documents and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others;

(b) any Liabilities for (i) Taxes of or imposed on the Sellers (or any
stockholder or Affiliate of the Sellers) (other than the Buyer Group),
(ii) Taxes relating to the 17173 Business, the Purchased Assets or the Assumed
Liabilities for any Pre-Closing Tax Period; or (iii) Taxes that arise out of the
consummation of the transactions contemplated hereby or that are the
responsibility of the Seller pursuant to Section 6.11;

(c) any Liabilities relating to any present or former employee, agent or
independent contractor of the Seller Group Companies, whether or not such
relevant employees, agents or independent contractors are hired by the Buyer
Group, to the extent such Liabilities relate to the matters or events prior to
December 31, 2011, including, without limitation, any Liabilities associated
with any claims for wages or other benefits, accrued vacation, any unpaid Social
Insurance, workers’ compensation, severance, retention, termination or other
payments, and all Liabilities in connection with the termination of the
employment of any present or former employee, agent or independent contractors
of the Seller Group Companies, whether through the Employment Dispatch Agency or
not; except for the Severance Credit Liabilities as described in Section 6.04(b)
hereof, which Liabilities shall be assumed, performed and discharged by
applicable Buyer Group Companies;

 

11



--------------------------------------------------------------------------------

(d) any Liabilities under the Excluded Contracts;

(e) any Liabilities relating to or arising out of the Excluded Assets;

(f) all payables of the Seller Group arising under the Assigned Contracts with
respect to periods on or prior to December 31, 2011;

(g) except as otherwise provided in Section 2.03, any Liabilities arising from
the ownership and use of the Purchased Assets or the operation of the 17173
Business (including without limitation, those arising under the Assigned
Contracts) on or prior to December 31, 2011 (whether or not claims are made on
or before or after December 31, 2011), including without limitation, any
Liabilities owed to any Governmental Authorities, any Liabilities relating to
intellectual property infringement, any Liabilities arising out of or resulting
from the Seller Group’s compliance or non-compliance with any applicable Laws or
Governmental Order, any Liabilities arising out of Actions pending as of
December 31, 2011 or commenced after December 31, 2011 and arising out of or
relating to any condition existing or event happening on or prior to
December 31, 2011; and

(h) any Liabilities of the Seller Group associated with the current or former
shareholders of the Seller Group in their capacity as shareholders, and any
obligations of the Seller Group to indemnify, reimburse or advance amounts to
any Representatives of the Seller Group in their capacity as Representatives.

Section 2.05. Purchase Price.

(a) The aggregate purchase price for the Purchased Assets shall be
US$162,500,000 (equivalent to RMB 1,032,687,500), consisting of
(i) US$20,000,000 (equivalent to RMB 127,100,000) payable in US dollar by
Changyou HK to Sohu Limited in accordance with the Sohu Limited/Changyou HK
Share Purchase Agreement, (ii) RMB 864,782,045 (equivalent to US$136,079,000)
payable in RMB by Gamespace to Sohu New Media in accordance with Sohu New
Media/Gamespace Asset Reorganization Agreement, (iii) RMB 2,135,280 (equivalent
to US$336,000) payable in RMB by Gamespace VIE to Sohu Internet in accordance
with the Sohu Internet/Gamespace VIE Copyright Assignment Agreement, (iv) RMB
32,003,780 (equivalent to US$5,036,000) payable in RMB by Gamespace VIE to Sohu
New Era in accordance with the Sohu New Era/Gamespace VIE Registered Trademark
Assignment Agreement, and (v) RMB 6,666,395 (equivalent to US$1,049,000) payable
in RMB by Gamespace VIE to Sohu Internet in accordance with the Sohu
Internet/Gamespace VIE Domain Name Assignment Agreement (the purchase price as
set forth in clauses (i) through (v) collectively, the “Purchase Price”), plus
the assumption by the Buyers of the Assumed Liabilities.

(b) Within three Business Days following the execution of this Agreement, the
Buyers shall pay 20% of the Purchase Price in accordance with the Transaction
Documents as set forth in clauses (i) through (v) of Section 2.05(a) (such
amount, the “Deposit”) to the applicable Sellers as a deposit by wire transfer
of immediately available funds in US$ or RMB, as the case may be, to an account
designated in writing by the Sellers to the Buyers on or prior to date hereof.
The Deposit shall be applied as follows: (a) if the Closing shall occur, the
Deposit shall be applied toward payment of the Purchase Price in accordance with
the Transaction Documents as set forth in clauses (i) through (v) of
Section 2.05(a); or (b) if this Agreement is terminated pursuant to Article IX,
as soon as practicable following such termination, (1) the Sellers shall refund
the Deposit to the applicable Buyer which has paid such Deposit, by wire
transfer of immediately available funds in RMB or US$, as the case may be, to an
account designated in writing by the Buyers to the Sellers, and
(2) simultaneously, the parties shall terminate (and take any other actions
necessary to rescind any transactions consummated pursuant to) the other
Transaction Documents that were executed on the date hereof and unwind the
transactions contemplated under any of the Transaction Documents which have been
closed. If the Closing shall occur, the Purchase Price less the Deposit (such
amount, the “Closing Payment”) shall be paid on the Closing Date, (A) by wire
transfer of immediately available funds in RMB to an account designated in
writing by each of the Sellers (except for Sohu Limited) to the Buyers no later
than two (2) Business Days prior to the Closing Date in accordance with the
Transaction Documents as set forth in clauses (ii) through (v) of
Section 2.05(a), and (B) by Changyou HK’s issuance and delivery of a promissory
note in the principal amount of US$16,000,000 to Sohu Limited in accordance with
the Sohu Limited/Changyou HK Share Purchase Agreement. Changyou shall pay, or
cause the other Buyers to pay, for the Purchase Price pursuant to the
Transaction Documents as set forth in clauses (i) through (v) of
Section 2.05(a), and the Buyers agree to be jointly and severally liable for the
entire amount of the Purchase Price. For the avoidance of doubt, the conversion
rate between US$ and RMB under this Agreement shall be 6.355:1.

 

12



--------------------------------------------------------------------------------

Section 2.06. Allocation of Purchase Price. The Sellers and the Buyers hereby
acknowledge and confirm that the Purchase Price and the Assumed Liabilities
(plus other relevant items) contemplated by Sections 2.01 and 2.03 have been
allocated among the Purchased Assets for all purposes (including Tax and
financial accounting) as shown on the allocation schedule (the “Allocation
Schedule”). A copy of the Allocation Schedule has been prepared by the Buyers
and delivered to the Sellers, prior to the date hereof, and both parties have
agreed on such allocation shown on such Allocation Schedule. The Buyers and the
Sellers shall file all Tax Returns (including amended returns and claims for
refund) and information reports in a manner consistent with the Allocation
Schedule, and if any Governmental Authorities challenges the Allocation
Schedule, the Buyers and the Sellers shall inform each other within five
(5) Business Days follow receipt of any such challenge.

Section 2.07. Non-Assignability of Assigned Contracts

(a) To the extent that the sale, assignment, transfer, conveyance or delivery or
attempted sale, assignment, transfer, conveyance or delivery to the Buyers of
any Assigned Contract is prohibited by any Law or would require any
authorizations, approvals, consents or waivers (“Consent”) from any third party
or Governmental Authorities and such Consents have not been obtained on or prior
to the Closing, this Agreement shall not constitute a sale, assignment,
transfer, conveyance or delivery, or any attempted sale, assignment, transfer,
conveyance or delivery of such Assigned Contract.

(b) The Sellers agree to use their reasonable best efforts to obtain or satisfy,
at the earliest practicable date, all Consents to facilitate the full and
expeditious transfer of the Assigned Contracts as of the Closing; provided
however, that neither the Buyers nor the Sellers shall be required to pay any
consideration therefor, nor shall the Sellers have any obligation to extend or
renew any such Assigned Contract that may expire in accordance with its own
terms. If any Consents in relation to the transfer or assignment of any Assigned
Contract are not obtained and/or satisfied prior to the Closing, the Buyer Group
will waive the requirement of completing the assignment of such Assigned
Contracts at the Closing and, except for those Assigned Contracts as set forth
in the Sohu New Era/Gamespace VIE Business Contracts Assignment Agreement, at
the Sellers’ expense: (i) the Sellers shall continue to use their reasonable
best efforts to obtain such Consents; (ii) the Sellers shall at the Closing
enter into such arrangements as the Buyers may reasonably request in order to
provide to the Buyers the benefit of any of the non-transferred Assigned
Contracts, until such Contracts have been transferred to the Buyer Group; or
(iii) the Sellers shall at the Closing, engage a Buyer Group Company as
designated by the Buyers as subcontractor to the Sellers (to the extent
subcontracting is permissible under the relevant Assigned Contracts) or, where
subcontracting is not permissible, as agents for the Sellers, for consideration
consisting of service fees equal to the aggregate amount payable to the Sellers
by third parties under such Assigned Contracts, until such Contracts have been
transferred to the Buyer Group or have expired in accordance with their own
terms. Nothing herein shall be construed as an attempt to transfer any Assigned
Contract which by its terms requires Consent to do so unless such Consent has
been obtained.

 

13



--------------------------------------------------------------------------------

(c) If the necessary Consent with respect to the assignment of the Assigned
Contracts is obtained following the Closing, the Sellers shall immediately
assign and transfer any such Assigned Contracts to the Buyer Group at no
additional cost, and the Buyer Group shall thereupon assume all obligations and
liabilities of the Sellers under any such Assigned Contract in accordance with
the terms of this Agreement.

Section 2.08. Excluded IP Assets. In partial consideration for the Purchase
Price payable by the Buyers hereunder, each of the Sellers hereby grants to, and
shall procure each other Seller Group Company to grant to, each of the Buyers,
effective as of the Closing, a perpetual, worldwide, royalty-free license (which
license may be assigned, transferred or sublicensed to another Buyer Group
Company) under the Excluded IP Assets (the “Excluded IP Assets License”) to use,
copy, install, modify, print, distribute, publish, and sell the Excluded IP
Assets solely as used in or reasonably necessary for the ownership of the
Purchased Assets and the operation of the 17173 Business by the Buyer Group in
substantially the same manner as conducted by the Seller Group as of the date
hereof and as of the Closing Date (except as otherwise agreed upon by the
parties hereto).

Section 2.09. 17173 SPA. Sohu Limited hereby agrees to assign, and Changyou
hereby agrees to assume, effective upon the Closing, all the rights of Sohu
Limited under the 17173 SPA and other agreements entered into in relation
thereto, including without limitation, the right of first refusal set forth in
Section 7.7 of the 17173 SPA.

ARTICLE III

CLOSING; DELIVERABLES UPON EXECUTION OF THIS AGREEMENT

Section 3.01. Closing. Subject to the terms and conditions of this Agreement,
the consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Sohu located at Level 12, Sohu.com
Internet Plaza, No.1 Unit Zhongguancun East Road, Haidian District, Beijing,
People’s Republic of China, if all of the conditions to Closing set forth in
Article VII are either satisfied or waived by the applicable Party (other than
conditions which, by their nature, are to be satisfied on the Closing Date), on
December 15, 2011, or such other date as the Buyers and Sellers shall agree upon
orally or in writing (the “Closing Date”). Subject to the foregoing, the Closing
shall be deemed effective on the Closing Date immediately prior to 12:00 a.m. on
the day succeeding the Closing Date, local time in Beijing, PRC. For the
avoidance of doubt, the Closing shall take place simultaneously with the
closings under each of the other Transaction Documents, to the extent that such
closings have not taken place by then.

Section 3.02. Deliverables upon Execution of this Agreement. Simultaneously with
the execution of this Agreement:

(a) The following Transaction Documents will be duly executed and delivered by
all applicable Buyers and Sellers: (i) the Sohu Limited/Changyou HK Share
Purchase Agreement, (ii) the Sohu Internet/Gamespace VIE Domain Name Assignment
Agreement, (iii) the Sohu Internet/Gamespace VIE Copyright Assignment Agreement,
(iv) the Sohu New Era/Gamespace VIE Business Contracts Assignment Agreement,
(v) the Sohu New Era/Gamespace VIE Registered Trademark Assignment Agreement,
(vi) the Sohu New Media/Gamespace Asset Reorganization Agreement; and (vii) the
Amended and Restated Non-Competition Agreement.

 

14



--------------------------------------------------------------------------------

(b) The Sellers shall deliver to the Buyers (i) a good standing certificate in
respect of Kylie, issued by the applicable Governmental Authorities of the
British Virgin Islands and dated no earlier than fifteen (15) days prior to the
date hereof, (ii) the other deliverables required to be delivered at the closing
under the Sohu Limited/Changyou HK Share Purchase Agreement, and (iii) the
deliverables required to be delivered under each other Transaction Documents on
the date hereof, if any.

(c) Marsh Financial Advisory Services Limited, financial advisor to the Buyers,
shall deliver (or shall have delivered previously) to the Buyers a “fairness
opinion,” addressed to the Board of Directors of Changyou, to the effect that
the transactions contemplated by this Agreement are fair to the Buyers and
Changyou’s shareholders, in form and substance acceptable to the Audit Committee
of the Board of Directors of Changyou and the Board of Directors of Changyou.

(d) American Appraisal, financial advisor to the Sellers, shall deliver (or
shall have delivered previously) to the Sellers a “fairness opinion,” addressed
to the Audit Committee of the Board of Directors of Sohu, to the effect that the
transactions contemplated by this Agreement are fair to the Sellers and Sohu’s
stockholders, in form and substance acceptable to the Audit Committee of the
Board of Directors of Sohu and the Board of Directors of Sohu.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules which constitute part of the representations and warranties hereof,
each of the Sellers hereby, jointly and severally, represents and warrants to
the Buyers that the statements contained in this Article IV are true, correct,
and not misleading as of the date hereof.

Section 4.01. Organization and Qualification of the Sellers. Sohu is a company
duly incorporated, validly existing and in good standing under the Laws of the
State of Delaware. Sohu Limited is a company duly established, validly existing
and in good standing under the Laws of the Cayman Islands. Sohu New Media is a
company duly organized, validly existing and in good standing under the Laws of
the PRC. Sohu Internet is a company duly organized, validly existing and in good
standing under the Laws of the PRC. Sohu New Era is a company duly organized,
validly existing and in good standing under the Laws of the PRC. No other Seller
Group Companies other than Sohu Internet, Sohu New Era and Sohu New Media and
Kylie carry on the 17173 Business or has any interests, right or title in the
Purchased Assets. Each of Sohu Internet, Sohu New Era, Sohu New Media and Kylie
has full corporate power and authority to carry on the 17173 Business as
currently conducted. Section 4.01 of the Disclosure Schedules sets forth each
jurisdiction in which the Sellers are licensed or qualified to do business, and
each Seller is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the ownership of the Purchased Assets or the
operation of the 17173 Business as currently conducted makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not, individually or in the aggregate, have a Material
Adverse Effect.

Section 4.02. Authority of the Sellers. Each Seller has full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which such Seller is a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by each Seller of this Agreement and any other
Transaction Document to which such Seller is a party, the performance by such
Seller of its obligations hereunder and thereunder and the consummation by such
Seller of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of such Seller. This
Agreement has been duly executed and delivered by each Seller, and (assuming due
authorization, execution and delivery by the Buyers) this Agreement constitutes
a legal, valid and binding obligation of such Seller enforceable against such
Seller in accordance with its terms, (a) except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally,
including the effect of statutory and other laws regarding fraudulent
conveyances and preferential transfers, and (b) subject to the limitations
imposed by general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity). When each
other Transaction Document to which each Seller is or will be a party has been
duly executed and delivered by such Seller (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of such Seller enforceable
against it in accordance with its terms, (a) except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally,
including the effect of statutory and other laws regarding fraudulent
conveyances and preferential transfers, and (b) subject to the limitations
imposed by general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

 

15



--------------------------------------------------------------------------------

Section 4.03. No Conflicts; Consents. The execution, delivery and performance by
each Seller of this Agreement and the other Transaction Documents to which it is
a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of such Seller; (b) conflict with or
result in a violation or breach, of any provision of any Law or Governmental
Order applicable to such Seller, the 17173 Business or the Purchased Assets,
except where the conflict, violation or breach would not, individually or in the
aggregate, have a Material Adverse Effect; (c) except as set forth in
Section 4.03 of the Disclosure Schedules, require the consent, notice or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Contract or Permit to which such Seller is a party or by which such Seller or
the 17173 Business is bound or to which any of the Purchased Assets are subject
(including any Assigned Contract), except where the conflict, violation, breach,
default, acceleration, termination, modification, cancellation or failure to
give notice would not, individually or in the aggregate, have a Material Adverse
Effect, or (d) result in the creation or imposition of any Encumbrances other
than Permitted Encumbrances upon any of the Purchased Assets or any assets or
properties of such Seller. No Consent, approval, Permit or Governmental Order,
declaration or filing with, or notice to any Governmental Authority is required
by or with respect to the Sellers in connection with the execution and delivery
of this Agreement or any of the other Transaction Documents and the consummation
of the transactions contemplated hereby and thereby, except for such filings as
may be required under PRC law and such Consents, approvals, Permits,
Governmental Orders, declarations, filings or notices, the failure to obtain
which, in the aggregate, would not have a Material Adverse Effect.

Section 4.04. Financial Statements. Complete copies of the audited financial
statements consisting of the balance sheet of the 17173 Business as at
December 31 in each of the years 2009 and 2010 and the related statements of
income for the years then ended (the “Audited Financial Statements”), and
unaudited financial statements consisting of the balance sheet of the 17173
Business as at September 30, 2011 and the related statements of income for the
nine month period then ended (the “Interim Financial Statements” and together
with the Audited Financial Statements, the “Financial Statements”) have been
delivered to the Buyers. The Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis throughout the period
involved, subject, in the case of the Interim Financial Statements, to normal
and recurring year-end adjustments (the effect of which will not be materially
adverse) and the absence of notes (that, if presented, would not differ
materially from those presented in the Audited Financial Statements). The
Financial Statements are based on the books and records of the 17173 Business,
have been prepared as if the structure of the 17173 Business as of the Closing
Date had been in existence throughout the periods presented, and fairly present,
in all material respects, the financial condition of the 17173 Business as of
the respective dates they were prepared and the results of the operations of the
17173 Business for the periods indicated. The balance sheet of the 17173
Business as of September 30, 2011 is referred to herein as the “Balance Sheet”
and the date thereof as the “Balance Sheet Date”.

 

16



--------------------------------------------------------------------------------

(a) To the Knowledge of the Sellers, the 17173 Business has no Liabilities
except for (i) the Liabilities of the type not required under the GAAP to be
disclosed on a balance sheet, (ii) the Liabilities set forth in the Balance
Sheet that have not been satisfied since the Balance Sheet Date, and
(iii) current liabilities incurred since the Balance Sheet Date in the ordinary
course of business consistent with its past practices and which do not exceed
US$200,000 in the aggregate.

(b) All of the Inventory is valued at the lower of cost or market, the cost
thereof being determined on a first-in, first-out basis, except as disclosed in
the Financial Statements. Section 4.04(b) of the Disclosure Schedules is an
accurate summary of the Inventory as of the Balance Sheet Date (the “Inventory
Summary”). To the Knowledge of the Sellers, except as disclosed on
Section 4.04(b) of the Disclosure Schedules, all of the Inventory reflected in
the Inventory Summary and all such Inventory acquired since the Balance Sheet
Date consist of items of a quality and quantity useable and saleable in the
ordinary course of business within a reasonable period of time at normal profit
margins. To the Knowledge of the Sellers, except as disclosed on Section 4.04(b)
of the Disclosure Schedules, (i) none of the Inventory (whether parts/raw
materials, work-in-process or finished goods) reflected in the Inventory Summary
and (ii) none of the Inventory acquired after the Balance Sheet Date is obsolete
or otherwise not saleable within a twelve-month period (and to the extent
obsolete or otherwise not saleable, has been written off or written down to net
realizable value in the Financial Statements or on the accounting records of the
Sellers as of the Closing Date, as the case may be). To the Knowledge of the
Sellers, all of the Inventory (whether parts/raw materials, work-in-process or
finished goods) reflected in the Inventory Summary and all such Inventory
acquired after the Balance Sheet Date are of such quality as to meet or exceed
the internal standards of the 17173 Business and any applicable governmental
quality control standards. To the Knowledge of the Sellers, the Inventory levels
with respect to the 17173 Business are not excessive and have been maintained at
the levels required for the operation of the 17173 Business as conducted prior
to and as of the date hereof and as of the Closing.

(c) To the Knowledge of the Sellers, all of the Accounts Receivable represent
amounts receivable for merchandise actually delivered or services actually
provided (or, in the case of non-trade accounts representing amounts receivable
in respect of other bona-fide business transactions), have arisen from bona-fide
transactions in the ordinary course of business, and are not subject to any
defenses, counterclaims or offsets and have been billed and are due and fully
collectible within the Sellers’ ordinary terms, which are reasonable and
consistent with industry practices. To the Knowledge of the Sellers, no further
goods or services are required to be provided in order to entitle the applicable
Seller to collect in full in respect of any such Accounts Receivables. To the
Knowledge of the Sellers, all such receivables are fully collectible, without
any setoff, in the ordinary course of business (but in any event within ninety
(90) days after the day on which it first becomes due and payable), except to
the extent of a reserve reflected on the Financial Statements (which reserves
are adequate and calculated consistent with past practice, and at Closing, will
not represent a greater percentage of the Accounts Receivables than the reserve
as of the Balance Sheet Date and will not represent a material adverse change in
the composition of such Accounts Receivable in terms of aging), and none of such
receivables represent intercompany or related party transactions. To the
Knowledge of the Sellers, there are no material contingent or asserted claims,
refusals to pay, or other rights of set-off with respect to any Accounts
Receivable. None of the Accounts Receivables (i) has been due for more than
sixty (60) days, (ii) to the Knowledge of the Sellers, is payable by an account
debtor that is insolvent or bankrupt or (iii) has been pledged to any third
party by any Seller. Section 4.04(c) of the Disclosure Schedules sets forth a
complete and accurate list of all Accounts Receivable outstanding as of the
Balance Sheet Date.

 

17



--------------------------------------------------------------------------------

Section 4.05. Absence of Certain Changes, Events and Conditions. Since the
Balance Sheet Date, the Sellers (i) have operated the 17173 Business in the
ordinary course consistent with past practice, (ii) used their reasonable best
efforts to preserve the 17173 Business, (iii) collected receivables and paid
payables and similar obligations in respect of the 17173 Business in the
ordinary course of business consistent with past practice. Since the Balance
Sheet Date, other than in the ordinary course of business consistent with past
practice or as set forth in Section 4.05 of the Disclosure Schedules, there has
not been any:

(a) to the Knowledge of the Sellers, event, occurrence or development that has
had, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect;

(b) material change in any method of accounting or accounting practice for the
17173 Business, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

(c) entry into any Contract that would constitute a Material Contract;

(d) incurrence, assumption or guarantee of any indebtedness for borrowed money
in connection with the 17173 Business except for unsecured current obligations
for trade payables and other Liabilities incurred in the ordinary course of
business consistent with past practice;

(e) transfer, assignment, sale or other disposition of any of the Purchased
Assets shown or reflected in the Balance Sheet, except for the sale of Inventory
in the ordinary course of business consistent with past practice;

(f) cancellation of any debts or claims or amendment, termination or waiver of
any rights constituting Purchased Assets;

(g) transfer, assignment or grant of any license or sublicense of any material
rights under or with respect to any Intellectual Property Assets or Intellectual
Property Licenses;

(h) material damage, destruction or loss, or any material interruption in use,
of any Purchased Assets, whether or not covered by insurance;

(i) acceleration, termination, material modification to or cancellation of any
Assigned Contract or Permit;

(j) material capital expenditures which would constitute an Assumed Liability;

(k) imposition of any Encumbrance (other than Permitted Encumbrances) upon any
of the Purchased Assets;

(l) any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any directors, officers or employees of the 17173 Business;

(m) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of any
applicable bankruptcy Law or consent to the filing of any bankruptcy petition
against them under any similar Law;

 

18



--------------------------------------------------------------------------------

(n) any commencement or settlement of any material Action; and

(o) any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

Section 4.06. Material Contracts.

(a) Section 4.06(a) of the Disclosure Schedules lists each of the following
Contracts (x) by which any of the Purchased Assets are bound or affected or
(y) to which any Seller is a party or by which it is bound in connection with
the 17173 Business or the Purchased Assets (such Contracts, together with all
Contracts concerning the occupancy, management or operation of any Leased Real
Property listed or otherwise disclosed in Section 4.09(b) of the Disclosure
Schedules and all Contracts relating to Intellectual Property set forth in
Section 4.10(c) and Section 4.10(e) of the Disclosure Schedules, being “Material
Contracts”):

(i) all Contracts involving aggregate consideration in excess of $500,000 and
which, in each case, cannot be cancelled without penalty or with less than
thirty (30) days’ notice;

(ii) all Contracts that provide for the indemnification of any Person or the
assumption of any Tax, environmental or other Liability of any Person;

(iii) all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);

(iv) all Contracts that involve the establishment, contribution to, or operation
of a partnership, joint venture, alliance or similar entity, or involving a
sharing of profits or losses (including joint development and joint marketing
Contracts), or any investment in, loan to or acquisition or sale of the
securities, equity interests or assets of any Person;

(v) all broker, distributor, dealer, manufacturer’s representative, franchise,
agency, sales promotion, market research, marketing consulting and advertising
Contracts; cooperation contracts with gaming companies or game operators,
advertising contracts, and game publishing and agency contracts;

(vi) all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) and which are not cancellable without
material penalty or with less than thirty days’ notice;

(vii) except for Contracts relating to trade receivables, all Contracts relating
to indebtedness (including, without limitation, guarantees);

(viii) all Contracts with any Governmental Authority, state-owned enterprise, or
sole-source supplier of any material product or service (other than utilities);

(ix) all Contracts that limit or purport to limit the ability of any Seller or
any Buyer Group Company to compete in any line of business or with any Person or
in any geographic area or during any period of time;

 

19



--------------------------------------------------------------------------------

(x) all cooperation, joint venture, partnership or similar Contracts;

(xi) all Contracts for the sale of any of the Purchased Assets or for the grant
to any Person of any option, right of first refusal or preferential or similar
right to purchase any of the Purchased Assets;

(xii) all Contracts involving any provisions providing for exclusivity, “change
in control”, “most favored nations”, rights of first refusal or first
negotiation or similar rights;

(xiii) all powers of attorney with respect to the 17173 Business or any
Purchased Asset;

(xiv) all Contracts among the Seller Group Companies;

(xv) all insurance policies, including the Assigned Insurance Policies; and

(xvi) all other Contracts that are material to the Purchased Assets or the
operation of the 17173 Business.

(b) Except as disclosed in Section 4.06(b) of the Disclosure Schedules, each
Material Contract is valid and binding on the applicable Seller in accordance
with its terms and is in full force and effect, and enforceable against the
applicable Seller, and to the Knowledge of the Sellers, the other parties
thereto, except (x) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (y) as may be limited by laws
relating to the availability of specific performance, injunctive relief or other
remedies in the nature of equitable remedies. None of the Sellers, and to the
Knowledge of the Sellers, none of the counterparties to any Material Contract,
is in breach of or default under any Material Contract in any material respect.
To the Knowledge of the Sellers, no event or circumstance has occurred that,
with notice or lapse of time or both, would constitute an event of default by
any Seller or any counterparty under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to the Buyers.

(c) Section 4.06(c) of the Disclosure Schedules is an accurate and complete list
of all Consents required for the assignment of the Assigned Contracts under this
Agreement and other Transaction Documents.

Section 4.07. Title to Purchased Assets. The Sellers have good and valid title
to, or a valid leasehold interest in, all of the Purchased Assets. All such
Purchased Assets (including leasehold interests) are free and clear of
Encumbrances except for the following (collectively referred to as “Permitted
Encumbrances”):

(a) those items set forth in Section 4.07 of the Disclosure Schedules;

(b) statutory liens for Taxes not yet due and payable or being contested in good
faith by appropriate procedures and for which there are adequate accruals or
reserves on the Balance Sheet;

(c) mechanics’, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice
relating to the obligations as to which there is no default on the part of any
Seller and which are not, individually or in the aggregate, material to the
17173 Business or the Purchased Assets; and

 

20



--------------------------------------------------------------------------------

(d) easements, rights of way, zoning ordinances and other similar encumbrances
affecting Leased Real Property which are not, individually or in the aggregate,
material to the 17173 Business or the Purchased Assets, which do not prohibit or
interfere with the current operation of any Leased Real Property and which do
not render title to any Leased Real Property unmarketable.

Section 4.08. Condition and Sufficiency of Assets. Except as set forth in
Section 4.08 of the Disclosure Schedules, the servers, information technology
systems, infrastructure, the buildings, plants, structures, furniture, fixtures,
machinery, equipment, vehicles and other items of tangible personal property
included in the Purchased Assets have been maintained in accordance with normal
industry practice, are structurally sound, are in good operating condition and
repair, and are adequate and suitable for the uses to which they are being put,
and none of such servers, information technology systems, infrastructure,
buildings, plants, structures, furniture, fixtures, machinery, equipment,
vehicles and other items of tangible personal property is in need of maintenance
or repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost. The Purchased Assets, together with the Excluded IP
Assets License, are sufficient for the continued conduct of the 17173 Business
after the Closing in substantially the same manner as conducted prior to the
Closing and constitute all of the rights, property and assets necessary to
conduct the 17173 Business as currently conducted.

Section 4.09. Real Property.

(a) The Sellers do not own any real property that is exclusively used in or
necessary for the conduct of the 17173 Business as currently conducted.

(b) Section 4.09(b) of the Disclosure Schedules sets forth each parcel of real
property leased by the Sellers and used in or necessary for the conduct of the
17173 Business as currently conducted (together with all rights, title and
interest of the Sellers in and to leasehold improvements relating thereto,
including, but not limited to, security deposits, reserves or prepaid rents paid
in connection therewith, collectively, the “Leased Real Property”), and a true
and complete list of all leases, subleases, licenses, concessions and other
agreements (whether written or oral), including all amendments, extensions
renewals, guaranties and other agreements with respect thereto, pursuant to
which the Sellers hold any Leased Real Property (collectively, the “Leases”).
The Sellers have delivered to the Buyers a true and complete copy of each Lease.
With respect to each Lease:

(i) such Lease is valid, binding, enforceable and in full force and effect,
constitutes the entire agreement with respect to the property demised
thereunder, and the Sellers enjoy peaceful and undisturbed possession of the
Leased Real Property;

(ii) none of the Sellers is in breach or default under such Lease, and no event
has occurred or circumstance exists which, with the delivery of notice, passage
of time or both, would constitute such a breach or default, and the Sellers have
paid all rent due and payable under such Lease. To the Knowledge of the Sellers,
none of the landlord in respect of the Leases are in breach or default under
such Leases;

(iii) none of the Sellers has received or given any notice of any default or
event that with notice or lapse of time, or both, would constitute a default by
the Sellers under any of the Leases;

(iv) none of the Sellers has subleased, assigned or otherwise granted to any
Person the right to use or occupy such Leased Real Property or any portion
thereof; and

 

21



--------------------------------------------------------------------------------

(v) none of the Sellers has pledged, mortgaged or otherwise granted an
Encumbrance on their leasehold interest in any Leased Real Property.

(c) None of the Sellers has received any written notice of (i) existing, pending
or threatened condemnation proceedings affecting the Leased Real Property, or
(ii) existing, pending or threatened zoning, building code or other moratorium
proceedings, or similar matters which could reasonably be expected to materially
and adversely affect the ability to operate the Leased Real Property as
currently operated. Neither the whole nor any material portion of any Leased
Real Property has been damaged or destroyed by fire or other casualty.

(d) The Leased Real Property is sufficient for the continued conduct of the
17173 Business after the Closing in substantially the same manner as conducted
prior to the Closing and constitutes all of the real property reasonably
necessary to conduct the 17173 Business as currently conducted.

Section 4.10. Intellectual Property.

(a) Section 4.10(a) of the Disclosure Schedules lists all (i) Intellectual
Property Registrations and (ii) Intellectual Property Assets that are not
registered but that, to the Knowledge of the Sellers, are used for the conduct
of the 17173 Business as currently conducted and (iii) the owners of the
foregoing. All required filings and fees related to the Intellectual Property
Registrations have been timely filed with and paid to the relevant Governmental
Authorities and authorized registrars, and all Intellectual Property
Registrations are otherwise in good standing. The Sellers have provided the
Buyers with true and complete copies of file histories, documents, certificates,
office actions, correspondence and other materials related to all Intellectual
Property Registrations.

(b) Except as set forth in Section 4.10(b) of the Disclosure Schedules, the
Sellers own exclusively all right, title and interest in and to the Intellectual
Property Assets, and to the Knowledge of the Sellers, free and clear of
Encumbrances. To the Knowledge of the Sellers, all Intellectual Property Assets
are valid and subsisting and have not been abandoned, and all necessary
registration, maintenance and renewal fees with respect thereto have been
satisfied. None of the Sellers, nor, to the Knowledge of the Sellers, any of
their employees, officers or directors has taken any actions or failed to take
any actions that would cause any of the Intellectual Property Assets to be
invalid, unenforceable or not subsisting. No Intellectual Property Asset is
subject to any proceeding or outstanding Governmental Order that restricts in
any manner the use, transfer or licensing thereof, or may affect the validity,
use or enforceability of any Intellectual Property Assets.

(c) Section 4.10(c) of the Disclosure Schedules lists all Intellectual Property
Licenses. The Sellers have provided the Buyers with true and complete copies of
all such Intellectual Property Licenses. All such Intellectual Property Licenses
are valid, binding and enforceable between the applicable Sellers and the other
parties thereto.

(d) There are no Actions pending or, to the Sellers’ Knowledge, threatened
against any Seller Group Company, alleging that (i) the operation of the 17173
Business as currently conducted or (ii) the use of the Intellectual Property
Assets or any Intellectual Property subject to any Intellectual Property License
infringes, misappropriates or violates, any Intellectual Property of any Person.
The use by the Sellers of the Intellectual Property Assets does not constitute
any misappropriation, violation or, to the Knowledge of the Sellers,
infringement of any Intellectual Property of any other Person.

(e) Section 4.10(e) of the Disclosure Schedules lists all licenses, sublicenses
and other agreements pursuant to which the Sellers grant rights or authority to
any Person with respect to any Intellectual Property Assets or Intellectual
Property Licenses. The Sellers have provided the Buyers with true and complete
copies of all such agreements. All such agreements are valid, binding and
enforceable between the Sellers and the other parties thereto. To the Sellers’
Knowledge, no Person has infringed, violated or misappropriated, or is
infringing, violating or misappropriating, any Intellectual Property Assets or
any Intellectual Property with respect to which any Seller has obtained an
exclusive license under any Intellectual Property License. Except as set forth
on Section 4.10(e) of the Disclosure Schedules, no Seller has assigned,
transferred, licensed, pledged, or otherwise encumbered any portion of the
Intellectual Property Assets or has entered into any agreement to do so. The
Sellers have the right and power to transfer the applicable Intellectual
Property Assets to the Buyers in accordance with the Transaction Documents, and
to grant the Excluded IP Assets License to the Buyers pursuant to Section 2.08
hereof.

 

22



--------------------------------------------------------------------------------

(f) The Intellectual Property Assets (excluding the Excluded IP Assets)
(together with Sellers’ rights under the Intellectual Property Licenses) to be
transferred to the Buyers on the date hereof and at the Closing, and the
Excluded IP Assets License to be granted to the Buyers at the Closing,
constitute in aggregate all of the Intellectual Property necessary to conduct
the 17173 Business as currently conducted and are sufficient for the continued
conduct of the 17173 Business after the Closing in substantially the same manner
as conducted prior to the Closing.

(g) No employee or former employee or, to the Knowledge of the Sellers, any
consultant or contractor of any Seller Group Company has any right, title or
interest, directly or indirectly, in whole or in part, in any Intellectual
Property Assets. Each employee and former employee, and, to the Knowledge of the
Sellers, each consultant and contractor of any Seller Group Company who is or
was involved in, or who has contributed to, the creation or development of any
Intellectual Property Assets has executed and delivered an agreement in
substantially the form of Sohu’s standard employee/contractor nondisclosure and
invention assignment agreement.

(h) The Seller Group has taken reasonable security measures in compliance with
industry standard to protect the secrecy, confidentiality and value of all the
trade secrets and confidential and proprietary information included in the
Intellectual Property Assets.

Section 4.11. Legal Proceedings; Governmental Orders.

(a) Except as set forth in Section 4.11(a) of the Disclosure Schedules, there
are no Actions pending or, to the Sellers’ Knowledge, threatened against or by
the Seller Group Companies (a) relating to or affecting the 17173 Business, the
Purchased Assets or the Assumed Liabilities in any material respect; or (b) that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To the Sellers’ Knowledge, no event has occurred
or circumstances exist that may give rise to, or serve as a basis for, any such
Action.

(b) Except as set forth in Section 4.11(b) of the Disclosure Schedules, there
are no outstanding Governmental Orders and no unsatisfied judgments, penalties
or awards against, relating to or affecting the 17173 Business or the Purchased
Assets. The Sellers are in compliance with the terms of each Governmental Order
set forth in Section 4.11(b) of the Disclosure Schedules. To the Sellers’
Knowledge, no event has occurred or circumstances exist that may constitute or
result in (with or without notice or lapse of time) a violation of any such
Governmental Order.

Section 4.12. Compliance With Laws; Permits.

(a) Except as set forth in Section 4.12(a) of the Disclosure Schedules, to the
Knowledge of the Sellers the Seller Group has complied, and is now complying, in
all material respects with all Laws applicable to the conduct of the 17173
Business as currently conducted or the ownership and use of the Purchased
Assets.

 

23



--------------------------------------------------------------------------------

(b) To the Knowledge of the Sellers, all Permits required for the Sellers to
conduct the 17173 Business as currently conducted or for the ownership and use
of the Purchased Assets have been obtained by the Sellers and are valid and in
full force and effect. To the Knowledge of the Sellers, no event has occurred
that, with or without notice or lapse of time or both, would reasonably be
expected to result in the revocation, suspension, lapse or limitation of any of
such Permits.

Section 4.13. Employment Matters.

(a) Section 4.13(a) of the Disclosure Schedules contains a list of all persons
who are employees, independent contractors or consultants of the 17173 Business
as of the date hereof (collectively, the “Personnel”). A true and complete list
of the names of the Personnel and their respective titles, current compensation
rates and service commencement dates has been provided by the Sellers to the
chief financial officer of Changyou. Except as set forth in Section 4.13(a) of
the Disclosure Schedules, all compensation, including wages, commissions and
bonuses due and payable to the Personnel or any third party for services
performed by the Personnel on or prior to the date hereof have been paid in full
and there are no outstanding agreements, understandings or commitments of the
Sellers with respect to any compensation, commissions or bonuses payable to the
Personnel. To the Knowledge of the Sellers, the Sellers have complied in all
material respects with all applicable Laws related to labor or employment of the
Personnel.

(b) Section 4.13(b) of the Disclosure Schedules contains a true and complete
list of each Benefit Plan currently or previously adopted, maintained, or
contributed to by the Sellers or under which the Seller Group has any Liability
or under which any Personnel has any present or future right to benefits. Except
as set forth in Section 4.13(b) of the Disclosure Schedules, none of the
benefits offered to the Personnel under such Benefit Plan, including without
limitation, the equity incentive awards granted by Sohu, will be terminated or
adversely affected by or in connection with the transactions contemplated
hereby. A true and complete copy of each of the Benefit Plans listed in
Section 4.13(b) of the Disclosure Schedules has been delivered to the Buyers. To
the Knowledge of the Sellers, no Liability has been or is expected to be
incurred by any Buyer Group Companies under or pursuant to any applicable Laws
relating to any Benefit Plan or individual employment compensation agreement
listed in Section 4.13(b) of the Disclosure Schedules. To the Knowledge of the
Sellers, each of the Benefit Plans listed in Section 4.13(b) of the Disclosure
Schedules is and has at all times been in compliance in material respects with
all applicable Laws (including without limitation, SAFE Rules and Regulations,
if applicable), and all contributions to, and payments for each such Benefit
Plan have been timely made by the Seller Group. To the Knowledge of the Sellers,
each Seller is in compliance in all material respects with all applicable Laws
relating to such Seller’s provision of any form of Social Insurance, and has
paid, or made provision for the payment of, all Social Insurance contributions
to the Personnel required under applicable Laws as of the date hereof.

(c) There is no pending or, to the Knowledge of the Sellers, threatened, strike,
union organization activity, lockout, slowdown, picketing, or work stoppage or
any unfair labor practice charge against any Seller. No Seller is bound by or
subject to (and none of their assets or properties is bound by or subject to)
any written or oral contract, commitment or arrangement with any labor union or
any collective bargaining agreements.

(d) To the Knowledge of the Sellers, each Key Employee is currently devoting all
of his or her business time to the conduct of the 17173 Business, and no Key
Employee is subject to any covenant restricting him/her from working for any
Buyer Group Company or Seller Group Company. To the Knowledge of the Sellers, no
Key Employee is obligated under, or in material violation of any term of, any
Contract or any Governmental Order relating to the right of any such individual
to be employed by, or to contract with, any Buyer Group Company or Seller Group
Company. No Seller Group Company has received any notice alleging that any such
violation has occurred. Except as otherwise disclosed in Section 4.13(d) of the
Disclosure Schedules, no Key Employee or any group of employees of any Seller
Group Company engaging in the 17173 Business has given any notice of an intent
to terminate their employment with the applicable Seller Group Company.

 

24



--------------------------------------------------------------------------------

Section 4.14. Taxes.

Except as set forth in Section 4.14 of the Disclosure Schedules:

(a) All Tax Returns with respect to the 17173 Business required to be filed by
the Sellers for any Pre-Closing Tax Period have been, or will be, timely filed.
Such Tax Returns are, or will be, true, complete and correct in all respects.
All Taxes due and owing by the Sellers (whether or not shown on any Tax Return)
with respect to the 17173 Business have been, or will be, timely paid.

(b) All Tax Returns required to have been filed by Kylie have been timely filed
and each such Tax Return is complete and accurate in all respects. All Taxes due
and payable by Kylie (whether or not shown on any Tax Return) have been timely
paid.

(c) The Sellers have withheld and paid each Tax required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law.

(d) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of the Sellers.

(e) All deficiencies asserted, or assessments made, against the Sellers as a
result of any examinations by any taxing authority have been fully paid.

(f) None of the Sellers is a party to any Action by any taxing authority. There
are no pending or, to the Knowledge of the Sellers, threatened Actions by any
taxing authority.

(g) There are no Encumbrances for Taxes upon any of the Purchased Assets nor, to
Sellers’ Knowledge, is any taxing authority in the process of imposing any
Encumbrances for Taxes on any of the Purchased Assets (other than for current
Taxes not yet due and payable).

(h) No issue has been raised by written inquiry of any Governmental Authority
given to any Seller, which, by application of the same principles, would
reasonably be expected to affect the Tax treatment of the Purchased Assets or
the 17173 Business in any tax period (or portion thereof) ending after the
Closing Date.

(i) Neither Kylie nor any of the Sellers have executed or entered into any
agreement with, or obtained any consents or clearances from, any Governmental
Authority, or have been subject to any ruling or guidance specific to Kylie or
the applicable Seller, that would be binding on any Buyer for any tax period (or
portion thereof) ending after the Closing Date.

Section 4.15. Kylie

(a) Kylie is a company duly established, validly existing and in good standing
under the Laws of the British Islands. Section 4.15 of the Disclosure Schedules
sets forth each jurisdiction in which Kylie is licensed or qualified to do
business, and Kylie is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the ownership of the applicable Purchased
Assets or the operation of the 17173 Business as currently conducted makes such
licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not, individually or in the
aggregate, have a Material Adverse Effect.

 

25



--------------------------------------------------------------------------------

(b) Sohu Limited is the sole legal and beneficial owner of Kylie, owning one
ordinary share of Kylie (the “Kylie Share”) representing 100% of the outstanding
share capital of Kylie, free of all Encumbrances (except for any restrictions on
transfer imposed by applicable Laws). Except for the Kylie Share held by Sohu
Limited, there are no and at the Closing there will be no other authorized or
outstanding Equity Securities of Kylie. Sohu Limited has sole and absolute
authority to transfer the Kylie Share to Changyou pursuant to this Agreement and
the Sohu Limited/Changyou Share Purchase Agreement. Sohu Limited will not be
entitled to the payment of any dividends or other distribution from Kylie after
the Closing. The transfer of the Kylie Share at the Closing will not be subject
to any preemptive rights, consent rights, rights of first refusal or any other
rights of third parties.

(c) Except for the ownership of the domain names set forth in Section 4.l5(c) of
the Disclosure Schedules, Kylie has not engaged in any business or operations
since its incorporation and does not have as of the date hereof, and will not
have as of the Closing, any employees or other assets. Kylie has good, valid and
marketable title to the domain names set forth in Section 4.15(c) of the
Disclosure Schedules, free of any Encumbrances, and is entitled to transfer such
domain names to any Buyer Group Company free of any Encumbrances. Kylie is not a
party to any Contract except for the Transaction Documents to which it is a
party and a letter of authorization dated March 29, 2009 pursuant to which Kylie
authorized Sohu Internet to use the 17173.com domain name and which will be
terminated pursuant to Section 6.14, and does not have any Liabilities except
for administrative fees and expenses required to maintain its corporate
existence in the British Virgin Islands which are not material. Kylie has been
formed and operated in compliance with applicable Laws. There is no Action
pending or, to the Knowledge of the Sellers, threatened, against Kylie.

Section 4.16. Related Party Interest

Except as set forth in Section 4.16 of the Disclosure Schedules, no Affiliates
of the Sellers or Persons with whom such transaction, arrangement, understanding
or Contract would be required to be disclosed under Item 404 of Regulation S-K
of the Securities Exchange Act of 1934, as amended from time to time, has any
interest in any Purchased Assets or the transactions contemplated hereunder. or
has entered into any transaction with the Sellers in relation to the 17173
Business, other than those arising in the course of ordinary course of business
and on arms-length terms.

Section 4.17. Insurance. Section 4.17 of the Disclosure Schedules sets forth the
insurance policies and bonds maintained by the Sellers in respect of the
Purchased Assets, as well as the name of the insurer under each such policy and
bond, the type of policy or bond, the coverage amount, any applicable
deductible, and all material claims made thereunder in the past three (3) years.
All such policies and bonds are in full force and effect. None of the Sellers is
in breach or default of any such policies or bonds, and no written notice of
cancellation or termination has been received with respect to any such policy or
bond. To the Knowledge of the Sellers, no event or condition relating to the
17173 Business or the Purchased Assets, has occurred that, in and of itself, is
reasonably likely, after the date of this Agreement, to result in a material
upward adjustment in premiums under any insurance policies maintained by the
Sellers.

Section 4.18. Brokers. Except as set forth in Section 4.18 of the Disclosure
Schedules, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement or any other Transaction Document based upon
arrangements made by or on behalf of the Sellers.

 

26



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYERS

Each of the Buyers hereby, jointly and severally, represents and warrants to the
Sellers that the statements contained in this Article V are true, correct, and
not misleading as of the date hereof.

Section 5.01. Organization of the Buyers. Changyou is a company duly
established, validly existing and in good standing under the Laws of the Cayman
Islands. Gamespace is a company duly organized, validly existing and in good
standing under the Laws of the PRC. Gamespace VIE is a company duly organized,
validly existing and in good standing under the Laws of the PRC.

Section 5.02. Authority of the Buyers. Each Buyer has full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which such Buyer is a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by each Buyer of this Agreement and any other
Transaction Document to which such Buyer is a party, the performance by such
Buyer of its obligations hereunder and thereunder and the consummation by such
Buyer of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of such Buyer. This
Agreement has been duly executed and delivered by each Buyer, and (assuming due
authorization, execution and delivery by the Sellers) this Agreement constitutes
a legal, valid and binding obligation of such Buyer enforceable against such
Buyer in accordance with its terms, (a) except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally,
including the effect of statutory and other laws regarding fraudulent
conveyances and preferential transfers, and (b) subject to the limitations
imposed by general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity). When each
other Transaction Document to which each Buyer is or will be a party has been
duly executed and delivered by such Buyer (assuming due authorization, execution
and delivery by each other party thereto), such Transaction Document will
constitute a legal and binding obligation of such Buyer enforceable against it
in accordance with its terms, (a) except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and (b) subject to the limitations imposed by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

Section 5.03. Conflicts; Consents.  The execution, delivery and performance by
each Buyer of this Agreement and the other Transaction Documents to which it is
a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of such Buyer; (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to such Buyer in any material respects, except where the
conflict, violation or breach would not, individually or in the aggregate, have
a Material Adverse Effect; or (c) except for the Consents required from relevant
Governmental Authorities in respect of the assignment of the Intellectual
Property Rights hereunder, require the Consent by, notice to or other action by
any Person under any Contract to which such Buyer is a party, except where the
failure to obtain such consent, or to give notice to, or to procure such action
would not, individually or in the aggregate, have a Material Adverse Effect. No
Permit or Governmental Order of any Governmental Authority is required by or
with respect to any Buyer in connection with the execution and delivery of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.

Section 5.04. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of the Buyers.

 

27



--------------------------------------------------------------------------------

Section 5.05. Sufficiency of Funds. The Buyers have sufficient cash on hand or
other sources of immediately available funds to enable them to make payment of
the Purchase Price and consummate the transactions contemplated by this
Agreement.

Section 5.06. Legal Proceedings. There are no Actions pending or, to the Buyers’
knowledge after due inquiry, threatened against or by the Buyers or any
Affiliate of the Buyers that challenge or seek to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement. To the Buyers’ knowledge
after due inquiry, no event has occurred or circumstances exist that may give
rise or serve as a basis for any such Action.

ARTICLE VI

COVENANTS

Section 6.01. Conduct of 17173 Business Prior to the Closing. From the date
hereof until the Closing, except as otherwise provided in this Agreement or
consented to in writing by the Buyers (which consent shall not be unreasonably
withheld or delayed), the Sellers shall (a) conduct the 17173 Business in the
ordinary course of business consistent with past practice; (b) maintain the
Purchased Assets in a condition comparable to their current condition,
reasonable wear, tear and depreciation excepted, (c) use reasonable best efforts
to maintain and preserve intact the current 17173 Business organization,
operations and franchise and to preserve the rights, franchises, goodwill and
relationships of Sellers’ employees, customers, lenders, suppliers, regulators,
users and others having relationships with the 17173 Business, and (d) take all
actions reasonably necessary, to consummate the transactions contemplated by
this Agreement promptly, including the taking of all reasonable acts necessary
to cause all of the conditions precedent as set forth under Section 7.01 to be
satisfied. From the date hereof until the Closing, the Sellers shall not, and
shall not permit any of the other Seller Group Companies to, without the prior
written consent of the Buyers:

(i) allow the levels of raw materials, supplies or other materials included in
the Inventory to vary materially from the levels customarily maintained;

(ii) enter into, renew, extend, materially amend or terminate any Material
Contract or Contract which if entered into prior to the date hereof would be a
Material Contract;

(iii) except to the extent required by Law or by any Assigned Contract in
existence as of the date hereof as listed on the Disclosure Schedules or the
Benefit Plans, (A) increase the compensation or benefits of any of the Personnel
except in the ordinary course of business; or (B) enter into any material
compensation or benefit plan, program, policy, arrangement or agreement with any
Personnel;

(iv) waive, release, assign, settle or compromise any Action in respect of the
17173 Business or the Purchased Assets, other than in the ordinary course of
business but provided that the Sellers first consult with the Buyers prior to
any such waiver, release, assignment, settlement or compromise;

(v) take any action that is intended or would reasonably be expected to result
in any of the conditions to the Closing set forth in Article VII not being
satisfied or materially delaying the satisfaction of such conditions;

 

28



--------------------------------------------------------------------------------

(vi) implement or adopt any material change in its Tax or financial accounting
principles, practices or methods for the 17173 Business, other than as required
by GAAP, applicable Law or regulatory guidelines;

(vii) make any acquisition related to the 17173 Business (by merger,
consolidation, acquisition of stock or assets or otherwise) of any Person, or
make any loan, advance, capital contribution to, or investment in, any other
Person with a value in excess of $500,000 individually or $1,000,000 in the
aggregate, except purchases of inventory, components or, property, plant or
equipment (including engineering development equipment) related to the 17173
Business in the ordinary course of business;

(viii) dispose of, or create any Encumbrances on any Purchased Assets (other
than the Permitted Encumbrances);

(ix) fail to pay any premiums due and payable for the Assigned Insurance
Policies and/or fail to use reasonable best efforts to keep the Assigned
Insurance Policies in full force and effect; or

(x) agree to take, make any commitment to take, or adopt any resolutions of
their respective Boards of Directors in support of, any of the actions
prohibited by this Section 6.01.

Section 6.02. Access to Information. From the date hereof until the Closing, the
Sellers shall (a) afford the Buyers and their Representatives full and free
access to and the right to inspect all of the Leased Real Property, properties,
assets, premises, Books and Records, Contracts and other documents and data
related to the 17173 Business; (b) furnish the Buyers and their Representatives
with such financial, operating and other data and information related to the
17173 Business as the Buyers or any of their Representatives may reasonably
request; and (c) instruct the Representatives of the Sellers to cooperate with
the Buyers in their investigation of the 17173 Business. Any investigation
pursuant to this Section 6.02 shall be conducted in such manner as not to
interfere unreasonably with the conduct of the 17173 Business or any other
businesses of the Sellers. No investigation by the Buyers or other information
received by the Buyers shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by the Sellers in this
Agreement.

Section 6.03. Notice of Certain Events. From the date hereof until the Closing,
the Sellers shall promptly notify the Buyers in writing of:

(a) any fact, circumstance, event or action the existence, occurrence or taking
of which (i) has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (ii) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by the
Sellers hereunder not being true and correct, or (iii) has resulted in, or could
reasonably be expected to result in, the failure of any of the conditions set
forth in Section 7.01 to be satisfied;

(b) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

(c) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and

(d) any Actions commenced or, to Sellers’ Knowledge, threatened against,
relating to or involving or otherwise affecting the 17173 Business, the
Purchased Assets or the Assumed Liabilities that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to
Section 4.11 or that relates to the consummation of the transactions
contemplated by this Agreement.

 

29



--------------------------------------------------------------------------------

Section 6.04. Employees and Employee Benefits.

(a) Effective as of the Closing, the Sellers (i) shall assign to the designated
Buyer Group Company all labor dispatching agreements with all applicable
Employment Dispatch Agencies with respect to the employment of all Personnel who
are actively at work as of the Closing Date, (ii) shall cause each such
Employment Dispatch Agency to enter into an addendum to its employment agreement
with each of the Personnel pursuant to which such agency shall dispatch such
Personnel to provide services at such designated Buyer Group Company as its
contract employees effective as of the Closing, (iii) shall terminate all
noncompetition, non-solicitation, confidentiality and inventions assignment
agreements with such Personnel, and (iv) shall use reasonable best efforts to
cause such Personnel to enter into employment and the noncompetition,
non-solicitation, confidentiality and inventions assignment agreement with the
designated Buyer Group Company in the form attached hereto as Exhibit H. For the
purposes of this Agreement, the designated Buyer Group Company shall mean
(i) Gamespace, in respect of the transfer of all Personnel (except for those in
the sales and marketing division of the 17173 Business and those engaged in the
17173 Business in relation to www.37wanwan.com), (ii) Gamespace VIE, in respect
of the transfer of the Personnel engaged in the 17173 Business in relation to
www.37wanwan.com, and the Personnel in the sales and marketing division of the
17173 Business. Effective as of the Closing, Sohu New Era shall terminate the
employment agreement, and the noncompetition, non-solicitation, confidentiality
and inventions assignment agreement with all Personnel who are actively at work
as of the Closing Date and shall use reasonable best efforts to cause such
Personnel to enter into employment and the noncompetition, non-solicitation,
confidentiality and inventions assignment agreement with Gamespace VIE in the
form attached hereto as Exhibit H.

(b) The Sellers shall be solely responsible, and the Buyers shall have no
obligations whatsoever, for any compensation or other amounts payable to any
current or former employee, officer, director, independent contractor or
consultant of the 17173 Business or any Employment Dispatch Agencies in
connection with the employment of such individuals, including, without
limitation, hourly pay, commission, bonus, salary, accrued vacation, fringe,
Social Insurance, pension or profit sharing benefits for any period relating to
service with the Sellers at any time on or prior to December 31, 2011 and the
Sellers shall pay all such amounts to all entitled persons prior to the Closing;
provided, however, that any bonus amount for fiscal year 2011 for any of the
Personnel transferred to the Buyer Group Companies shall be paid by the Sellers
pursuant to their normal payroll practices. All Personnel who are transferred by
the Sellers to the applicable Buyer Group Company in accordance with this
Section 6.04 will be given credit (the “Severance Credit Liabilities”) by such
Buyer Group Company for the period during which such Personnel are providing
services to the Sellers directly or through the Employment Dispatch Agency for
purposes of determining eligibility and calculation of any severance pay
required to be paid by such Buyer Group Company in the event of termination of
employment of such Personnel by such Buyer Group Company under applicable PRC
law, as if such Personnel had been employed by such Buyer Group Company during
such period.

(c) The Sellers shall remain solely responsible for the satisfaction of all
claims for medical, dental, life insurance, health accident or disability
benefits, or unpaid Social Insurance brought by or in respect of current or
former employees, officers, directors, independent contractors or consultants of
the 17173 Business or the spouses, dependents or beneficiaries thereof, which
claims relate to events occurring on or prior to December 31, 2011. The Sellers
shall remain solely responsible for compliance with the Benefit Plans as set
forth in Section 4.13(b) of the Disclose Schedule and for the satisfaction of
any Liabilities thereunder, and shall continue to comply with such Benefit Plans
and honor all benefits and awards granted to the Personnel thereunder, with
respect to periods on or prior to December 31, 2011. Without limitation of the
foregoing, the Sellers agree and acknowledge that all the equity incentive
awards granted by Sohu to the Personnel shall continue to be valid and in effect
following the Closing in accordance with their terms, and the vesting thereof
shall not be adversely affected by the transactions contemplated hereunder. The
Sellers also shall remain solely responsible for (i) any severance payments
payable to Employment Dispatch Agencies or Personnel in connection with the
transfer of the Personnel as contemplated under this Section 6.04(a), if any,
and (ii) all workers’ compensation claims of any current or former employees,
officers, directors, independent contractors or consultants of the 17173
Business which relate to events occurring on or prior to December 31, 2011. The
Sellers shall pay, or cause to be paid, all such amounts to the appropriate
persons as and when due.

 

30



--------------------------------------------------------------------------------

(d) The Buyers acknowledge and agree that each of the Personnel who is
dispatched by the Employment Dispatch Agency to the applicable Buyer Group
Company in connection with the transactions contemplated by this Agreement will
be eligible to receive salary and benefits from such Buyer Group Company no less
favorable than those provided to such Personnel by the Sellers immediately prior
to the Closing.

Section 6.05. Confidentiality. From the date hereof and on and after the
Closing, the Sellers and the Buyers shall, and shall cause their Affiliates to,
hold, and shall use their reasonable best efforts to cause their respective
Representatives to hold, in confidence any and all information, whether written
or oral, concerning the 17173 Business and the transactions contemplated by this
Agreement and the other Transaction Documents, except for such information which
the disclosing party can prove (a) is generally available to and known by the
public through no fault of the disclosing party, any of their Affiliates or
their respective Representatives; or (b) is lawfully acquired by the disclosing
party, any of their Affiliates or their respective Representatives from and
after the Closing from sources which are not prohibited from disclosing such
information by a legal, contractual or fiduciary obligation. If the disclosing
party or any of their Affiliates or their respective Representatives are
compelled to disclose any information by judicial or administrative process or
by other requirements of Law, the disclosing party shall promptly notify the
other parties in writing and shall disclose only that portion of such
information which the disclosing party, is advised by its counsel in writing is
legally required to be disclosed.

Section 6.06. Government Approvals; Consents.

(a) Each party hereto shall, as promptly as possible after the date hereof,
(i) make, or cause to be made, all filings and submissions required under any
Law applicable to such party or any of its Affiliates; and (ii) use reasonable
best efforts to obtain, or cause to be obtained, all Permits from all
Governmental Authorities that may be or become necessary for such party’s
execution and delivery of this Agreement and the performance of its obligations
pursuant to this Agreement and the other Transaction Documents (including
without limitation, the transfer and assignment of Intellectual Property
Assets). Each party shall cooperate fully with the other parties and their
Affiliates in promptly seeking to obtain all such Permits. The parties hereto
shall not willfully take any action that will have the effect of delaying,
impairing or impeding the receipt of any such Permits.

(b) The Sellers shall use reasonable best efforts to give all notices to, and
obtain all Consents from, all third parties that are described in Section 4.03
of the Disclosure Schedules and Section 4.06(c) of the Disclosure Schedules. The
Buyers shall use reasonable best efforts to give all notices to, and obtain all
consents from, all third parties that are described in Section 5.03 hereof.

(c) The Sellers, on one hand, and the Buyers, on the other hand, shall keep each
other apprised of the status of matters relating to the completion of the
transactions contemplated hereby, including promptly furnishing the other with
copies of notices or other communications received by the Sellers or the Buyers,
as the case may be, or any of their respective Affiliates, from any third party
and/or any Governmental Authorities with respect to such transactions. The
Sellers on one hand, and the Buyers on the other hand, shall permit each other
reasonable opportunity to review in advance, and consider in good faith the
views of each other in connection with, any proposed written communication to
any Governmental Authorities or applicable third parties.

 

31



--------------------------------------------------------------------------------

Section 6.07. Books and Records.

(a) In order to facilitate the resolution of any claims made against or incurred
by the Sellers prior to the Closing, or for any other reasonable purpose, for a
period of five (5) years after the Closing, the Buyers shall: (i) retain the
Books and Records (including personnel files) relating to periods prior to the
Closing in a manner reasonably consistent with the prior practices of the
Sellers; and (ii) upon reasonable notice, afford the Sellers’ Representatives
reasonable access (including the right to make, at the Sellers’ expense,
photocopies), during normal business hours, to such Books and Records.

(b) In order to facilitate the resolution of any claims made by or against or
incurred by the Buyers after the Closing, or for any other reasonable purpose,
for a period of five (5) years following the Closing, the Sellers shall:
(i) retain the books and records (including personnel files) of the Sellers
which relate to the 17173 Business and their operations for periods prior to the
Closing which are not delivered to the Buyers; and (ii) upon reasonable notice,
afford the Buyers’ Representatives reasonable access (including the right to
make, at the Buyers’ expense, photocopies), during normal business hours, to
such books and records.

(c) Neither the Buyers nor the Sellers shall be obligated to provide the other
party with access to any books or records (including personnel files) pursuant
to this Section 6.07 where such access would violate any Law.

Section 6.08. Closing Conditions. From the date hereof until the Closing, each
party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in Article
VII hereof.

Section 6.09. Public Announcements. Unless otherwise required by applicable Law
or stock exchange requirements (based upon the reasonable advice of counsel), no
party to this Agreement shall make any public announcements in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other party (which
consent shall not be unreasonably withheld or delayed), and the parties shall
cooperate as to the timing and contents of any such announcement.

Section 6.10. Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to the Buyers.

Section 6.11. Taxes.

(a) All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including
any real property transfer Tax and any other similar Tax) shall be borne and
paid when due by the party who is responsible for such Taxes and fees under
applicable Law. Each of the Sellers and/or Buyers, as the case may be, shall, at
its own expense, timely file any Tax Return or other document with respect to
such Taxes or fees (and the other parties hereto shall cooperate with respect
thereto as necessary).

 

32



--------------------------------------------------------------------------------

(b) The Sellers shall, within the time prescribed by applicable Law, prepare and
file all Tax Returns required to be filed by them in any applicable jurisdiction
in connection with the transactions contemplated by this Agreement, including
but not limited to all agreements, reports, communications, explanations,
documents, reports or other information and Tax Returns as described in Circular
698.

Section 6.12. Payment from Third Parties.

In the event that, after the Closing, either Party receives any payments or
other funds from third parties (including without limitation, any payables from
third parties under the Assigned Contracts) which should have been due and
payable to the other Party pursuant to the terms set forth in Section 2 hereof
or otherwise, then the Party receiving such funds shall promptly forward such
funds to such other Party. The Parties acknowledge and agree that there is no
right of offset regarding such payments and a Party may not withhold funds
received from third parties for the account of the other Party in the event
there is a dispute regarding any other issue under this Agreement or any other
Transaction Document.

Section 6.13. Introduction of Customers.

(a) The Sellers shall use reasonable best efforts to help the Buyer Group
establish a business relationship with all customers and suppliers of the 17173
Business by (i) disclosing all existing and prospective customers of the 17173
Business (including without limitation, advertisement customers and game
companies seeking cooperation and revenue sharing) known to the Sellers to the
Buyer Group, and (ii) taking all reasonable actions as requested by the Buyer
Group to facilitate the establishment of a business relationship between the
Buyer Group and such customers.

(b) In respect of the advertisement contracts as set forth on Schedule 6.13(b)
attached hereto (each, an “Advertisement Contract”), Sohu Media shall use
reasonable best efforts to procure the counterparty to each such Advertisement
Contract to agree, on or prior to the Closing Date, to terminate such
Advertisement Contract with Sohu New Media, effective as of January 1, 2012, and
to enter into an advertisement contract directly with Gamespace VIE on terms and
conditions similar to such Advertisement Contract, effective as of January 1,
2012.

Section 6.14. Further Assurances; Transition Services. Each of the parties
hereto shall, and shall cause their respective Affiliates to, comply with the
Transaction Documents, execute and deliver such additional documents,
instruments, conveyances and assurances, provide such transition services or
take such actions to ensure the smooth transition of the 17173 Business pursuant
to Schedule 6.14, and take such further actions as may be reasonably required by
the Buyer Group to carry out the provisions hereof, give effect to the
transactions contemplated by this Agreement and the other Transaction Documents,
and ensure the continued conduct and operation of the 17173 Business after the
Closing in substantially the same manner as conducted and operated prior to the
Closing.

Section 6.15. Unregistered Trademarks. With respect to the “37wanwan” and “上去玩玩”
trademarks (the “Unregistered Trademarks”) used by certain of the Sohu Group
Companies, Sohu on behalf of itself and the other Sohu Group Companies,
covenants and agrees that none of the Sohu Group Companies will (i) on or after
the Closing Date, use, or following the date hereof, assign, transfer, license,
or file any application for registration of any of the Unregistered Trademarks
or any word(s) or symbol(s) that are confusingly similar to the Unregistered
Trademarks or derive from the Unregistered Trademarks (whether in the English or
Chinese languages or as a transliteration thereof) as trademarks, enterprise
names, trade names or domain names in any business or product in any
jurisdiction around the world, or (ii) following the date hereof, file or
maintain, or cause, encourage, promote or authorize the filing or maintenance,
in any court or before any administrative agency of any jurisdiction or any
other tribunal, of any charge, claim or action of any kind, nature or character
whatsoever, known or unknown, suspected or unsuspected, which any of the Sohu
Group Companies, including Sohu Internet, may have in the future against any of
the Buyer Group Companies alleging infringement of any intellectual property
rights in the Unregistered Trademarks as a result of any Buyer Group Company’s
use of the Unregistered Trademarks. Sohu, on behalf of itself and the other Sohu
Group Companies, covenants and agrees to, at the Buyers’ expenses, provide
prompt assistance as reasonably requested by the Buyers in connection with
(x) the filing of any application for registration by the Buyers of any of the
Unregistered Trademarks or any word(s) or symbol(s) that are similar to the
Unregistered Trademarks, (y) the defense by the Buyers against any infringement
claims brought by third parties in relation to the use of the Unregistered
Trademarks, and (z) enforcement against any third parties for infringement of
any intellectual property rights in the Unregistered Trademarks.

 

33



--------------------------------------------------------------------------------

Section 6.16. Registered Trademarks. Promptly after the date hereof, the Buyers
will file with relevant Governmental Authorities of the PRC applications for
registration of change of ownership of the trademarks identified on Schedule
2.01(a)(ii) hereto as being assigned by Sohu New Era to Gamespace VIE pursuant
to the Sohu New Era/Gamespace VIE Registered Trademark Assignment Agreement, and
the Sellers will provide to the Buyer Group, at the cost of the Buyer Group,
such assistance as is reasonably requested by the Buyer Group in connection with
such filing, it being acknowledged by the Buyer Group that evidence of the
filing of such applications from such relevant Governmental Authorities may not
be received, and such registrations of change of ownership may not take effect,
until after the Closing.

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.01. Conditions to Obligations of the Buyers. The obligations of the
Buyers to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or the Buyers’ waiver, prior to the Closing, of each
of the following conditions:

(a) The representations and warranties of the Sellers contained in this
Agreement, disregarding all qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect or any similar standard or
qualification, shall be true, correct and not misleading at and as of the
Closing in all material respects as though such representations and warranties
were made at and as of such time (other than such representations and warranties
that expressly speak only as of an earlier date or time, in which case such
representations and warranties shall be true and correct as of such earlier date
or time).

(b) The Sellers shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by them
prior to the Closing.

(c) All corporate proceedings required on the part of the Sellers in respect of
this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, shall have been duly completed with evidence
reasonably satisfactory to the Buyers.

(d) No injunction or restraining order which restrains or prohibits any
transaction contemplated hereby shall have been issued by any Governmental
Authority to any Seller, and be in effect.

(e) All Consents that are listed on Section 4.03 of the Disclosure Schedules,
except for Consents with respect to any Assigned Contracts, shall have been
received and shall remain in effect, and executed counterparts thereof shall
have been delivered to the Buyers prior to the Closing. For avoidance of doubt,
the Sellers shall use their reasonable best efforts to obtain or satisfy, at the
earliest practicable date, all Consents necessary to facilitate the full and
expeditious transfer of the Assigned Contracts as of the Closing; and if any
Consent with respect to any Assigned Contract has not been obtained as of the
Closing Date, the Sellers shall take such actions and enter into such
arrangements with the Buyers as are contemplated by Section 2.07 of this
Agreement.

 

34



--------------------------------------------------------------------------------

(f) There shall not have occurred any Material Adverse Effect, nor shall any
event or events have occurred that, individually or in the aggregate, with or
without the lapse of time, could reasonably be expected to result in a Material
Adverse Effect.

(g) All conditions precedents to the closings under the Transaction Documents
required on the part of the Sellers shall have been satisfied or waived by the
applicable Buyer.

(h) All Encumbrances relating to the Purchased Assets shall have been released
in full, other than Permitted Encumbrances, and the Sellers shall have delivered
to the Buyers written evidence, in form satisfactory to the Buyers in their sole
discretion, of the release of such Encumbrances; and all Purchased Assets are in
good operating conditions and repair.

(i) The Buyers shall have received (i) certificates, dated the Closing Date and
signed by a duly authorized officer of each Seller, that each of the conditions
set forth in Sections 7.01(a), 7.01(b), 7.01(d), 7.01(e), 7.01(f) and 7.01(g)
have been satisfied (the “Seller Closing Certificates”).

(j) The Buyers shall have received certificates of the Secretary or an Assistant
Secretary (or equivalent officer) of each Seller certifying that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors and/or shareholders of such Seller authorizing the execution, delivery
and performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby.

(k) The applicable Seller, the applicable designated Buyer Group Company and
each of the Employment Dispatch Agencies shall have entered into an assignment
agreement pursuant to which such Seller assigns to such designated Buyer Group
Company, and each of such designated Buyer Group Company and such Employment
Dispatch Agency acknowledges and agrees to such assignment of, the labor
dispatching agreement between such Seller and such Employment Dispatch Agency
with respect to the employment of all Personnel who are actively at work with
such Seller as of the Closing Date. At least 80% of the Key Employees shall have
been transferred, through the applicable Employment Dispatch Agencies, from the
Sellers to the applicable Buyer Group Company as of the Closing Date pursuant to
Section 6.04 of this Agreement, and shall have terminated the noncompetition,
non-solicitation, confidential and inventions assignment agreement with the
Sellers and entered into a noncompetition, non-solicitation, confidentiality,
and inventions assignment agreement with such Buyer Group Company in the form
attached hereto as Exhibit H.

(l) The Buyers shall have received an opinion from Broad & Bright, PRC counsel
to the Sellers, dated as of the Closing, in form and substance attached hereto
as Exhibit I.

(m) The Sellers shall have delivered to the Buyers such other documents or
instruments as the Buyers reasonably request and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

35



--------------------------------------------------------------------------------

Section 7.02. Conditions to Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or the Sellers’ waiver, prior to the Closing, of each
of the following conditions:

(a) The representations and warranties of the Buyers contained in this
Agreement, disregarding all qualifications and exceptions contained therein
relating to materiality or material adverse effect or any similar standard or
qualification, shall be true, correct and not misleading at and as of the
Closing Date in all material respects as though such representations and
warranties were made at and as of such time (other than such representations and
warranties that expressly speak only as of an earlier date or time, in which
case such representations and warranties shall be true and correct as of such
earlier date or time).

(b) The Buyers shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by them
prior to the Closing.

(c) All corporate proceedings required on the part of the Buyer Group in respect
of this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, shall have been duly completed with evidence
reasonably satisfactory to the Sellers.

(d) No injunction or restraining order which restrains or prohibits any material
transaction contemplated hereby shall have been issued by any Governmental
Authority to any Buyer Group Company, and be in effect.

(e) The Buyer shall have delivered the Purchase Price specified in Section 2.05
of this Agreement by wire transfer of immediately available funds to a bank
account specified by the Company.

(f) All conditions precedents to the closings under the Transaction Documents
required on the part of the Buyers shall have been satisfied or waived by the
applicable Seller.

(g) The Sellers shall have received certificates, dated the Closing Date and
signed by a duly authorized officer of each Buyer, that each of the conditions
set forth in Section 7.02(a), 7.02(b), 7.02(d), and 7.02(f) (except for such
conditions which are subject to satisfaction of the Sellers) have been satisfied
(the “Buyer Closing Certificates”).

(h) The Sellers shall have received certificates of the Secretary or an
Assistant Secretary (or equivalent officer) of each Buyer certifying that
attached thereto are true and complete copies of all resolutions adopted by the
board of directors of such Buyer authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby.

(i) The Buyers shall have delivered to the Sellers such other documents or
instruments as the Sellers reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

ARTICLE VIII

INDEMNIFICATION

Section 8.01. Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the 18th month
anniversary of the Closing; provided, that the representations and warranties in
Section 4.01 (Organization and Qualification of the Sellers), Section 4.02
(Authority of the Sellers), Section 4.03(a) (No Conflicts; Consents),
Section 4.07 (Title to Purchased Assets), Section 4.15 (Kylie), Section 4.18
(Brokers), Section 5.01 (Organization of the Buyers), Section 5.02 (Authority of
the Buyers), Section 5.03(a) (No Conflicts; Consents) and Section 5.04 (Brokers)
shall survive indefinitely, the representations and warranties in Section 4.14
(Taxes) shall survive for the full period of all applicable statutes of
limitations plus sixty (60) days, and the representations and warranties
contained in Section 4.03 (No Conflicts; Consents) (other than Section 4.03(a)),
and the representations and warranties contained in Section 5.03 (No Conflicts;
Consents) (other than Section 5.03(a)), shall survive until the three-year
anniversary of the Closing. All covenants and agreements of the parties
contained herein shall survive the Closing indefinitely or for the period
explicitly specified therein. Any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty and such claims shall survive until
finally resolved.

 

36



--------------------------------------------------------------------------------

Section 8.02. Indemnification By the Sellers. Subject to the other terms and
conditions of this Article VIII, the Sellers, jointly and severally, shall
indemnify and defend each of Buyers and their Affiliates and their respective
Representatives (collectively, the “Buyer Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, all Losses incurred or sustained by, or imposed upon, the Buyer Indemnitees
based upon, arising out of, with respect to or by reason of:

(a) any inaccuracy in or breach of any of the representations or warranties of
the Sellers contained in this Agreement, the other Transaction Documents or in
any certificate or instrument delivered by or on behalf of the Sellers pursuant
to the Transaction Documents;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Sellers pursuant to this Agreement, the other Transaction
Documents or any certificate or instrument delivered by or on behalf of the
Sellers pursuant to the Transaction Documents;

(c) any Excluded Liability;

(d) any Liabilities of the Sellers and Kylie in relation to the 17173 Business
or the Purchased Assets or the Excluded IP Assets License (other than the
Assumed Liabilities) which the Buyers are obligated, by operation of law or
otherwise, to assume, to the extent such Liabilities in aggregate exceed
US$200,000; or

(e) the Intellectual Property Assets (excluding the Excluded IP Assets)
(together with Sellers’ rights under the Intellectual Property Licenses)
transferred to the Buyers on the date hereof and at the Closing, and the
Excluded IP Assets License granted to the Buyers at the Closing, being
insufficient for the continued conduct of the 17173 Business after the Closing
in substantially the same manner as conducted prior to the Closing;

(f) Taxes of or imposed on Kylie for any Pre-Closing Tax Period; or

(g) Taxes of any Person (including the Sellers, its stockholders or any
Affiliate of the Sellers) imposed with respect to the transfer of the Purchased
Assets as a result of the application of Circular 698.

 

37



--------------------------------------------------------------------------------

Section 8.03. Indemnification By the Buyers. Subject to the other terms and
conditions of this Article VIII, the Buyers, jointly and severally, shall
indemnify and defend each of the Sellers and their Affiliates and their
respective Representatives (collectively, the “Seller Indemnitees”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, all Losses incurred or sustained by, or imposed upon, the
Seller Indemnitees based upon, arising out of, with respect to or by reason of:

(a) any inaccuracy in or breach of any of the representations or warranties of
the Buyers contained in this Agreement or in any certificate or instrument
delivered by or on behalf of the Buyers pursuant to the Transaction Documents;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Buyers pursuant to this Agreement the other Transaction
Documents or any certificate or instrument delivered by or on behalf of the
Buyers pursuant to the Transaction Documents; or

(c) any Assumed Liability.

Section 8.04. Certain Limitations. The indemnification provided for in
Section 8.02 and Section 8.03 shall be subject to the following limitations:

(a) The Sellers shall not be liable to the Buyer Indemnitees for indemnification
under Section 8.02(a) (other than with respect to a claim for indemnification
based upon, arising out of, with respect to or by reason of any inaccuracy in or
breach of any representation or warranty in Section 4.01 (Organization and
Qualification of the Sellers), Section 4.02 (Authority of the Sellers),
Section 4.03 (No Conflicts; Consents), Section 4.07 (Title to Purchased Assets),
the last sentence of Section 4.08 (Condition and Sufficiency of Assets),
Section 4.14 (Taxes), Section 4.15 (Kylie), Section 4.18 (Brokers)
(collectively, the “Buyer Deductible Exclusions”)), until the aggregate amount
of all Losses in respect of indemnification under Section 8.02(a) (other than
those based upon, arising out of, with respect to or by reason of the Buyer
Deductible Exclusions) exceeds 0.5% of the Purchase Price (the “Deductible”), in
which event the Sellers shall be required to pay or be liable for all such
Losses that exceed the Deductible up to an aggregate amount equal to 25% of the
Purchase Price (the “Indemnity Cap”).

(b) The Buyers shall not be liable to the Seller Indemnitees for indemnification
under Section 8.03(a) (other than with respect to a claim for indemnification
based upon, arising out of, with respect to or by reason of any inaccuracy in or
breach of any representation or warranty in Section 5.01 (Organization of the
Buyers), Section 5.02 (Authority of the Buyers), Section 5.03 (No Conflicts;
Consents) and Section 5.04 (Brokers) (collectively, the “Seller Deductible
Exclusions”)) until the aggregate amount of all Losses in respect of
indemnification under Section 8.03(a) (other than those based upon, arising out
of, with respect to or by reason of the Seller Deductible Exclusions) exceeds
the Deductible, in which event the Buyers shall be required to pay or be liable
for all such Losses that exceed the Deductible up to an aggregate amount equal
to the Indemnity Cap.

Section 8.05. Indemnification Procedures. The party making a claim under this
Article VIII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article VIII is referred to as the
“Indemnifying Party”.

 

38



--------------------------------------------------------------------------------

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense. In the event that the Indemnifying Party assumes the
defense of any Third Party Claim, subject to Section 8.05(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party. If the Indemnifying Party elects not to compromise or
defend such Third Party Claim, fails to promptly notify the Indemnified Party in
writing of its election to defend as provided in this Agreement, or fails to
diligently prosecute the defense of such Third Party Claim, the Indemnified
Party may, subject to Section 8.05(b), pay, compromise, defend such Third Party
Claim and seek indemnification for any and all Losses based upon, arising from
or relating to such Third Party Claim. The Sellers and the Buyers shall
cooperate with each other in all reasonable respects in connection with the
defense of any Third Party Claim, including making available (subject to the
provisions of Section 6.05) records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.05(b). If a firm offer is made to settle a
Third Party Claim without leading to Liability or reputational damages or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all Liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within ten (10) days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 8.05(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty (30) days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have thirty
(30) days after its receipt of such notice to respond in writing to such Direct
Claim. The Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Indemnified Party’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such thirty (30) day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.

 

39



--------------------------------------------------------------------------------

(d) Cooperation. Upon a reasonable request by the Indemnifying Party, each
Indemnified Party seeking indemnification hereunder in respect of any Direct
Claim, hereby agrees to consult with the Indemnifying Party and act reasonably
to take actions reasonably requested by the Indemnifying Party in order to
attempt to reduce the amount of Losses in respect of such Direct Claim. Any
costs or expenses associated with taking such actions shall be counted as Losses
hereunder.

Section 8.06. Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party shall satisfy its obligations within thirty (30) Business
Days of such final, non-appealable adjudication by wire transfer of immediately
available funds.

Section 8.07. Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law, in which case such payments shall be made in an amount sufficient to
indemnity the Indemnified Party on an after-Tax basis.

Section 8.08. Exclusive Remedies. Except for claims for specific performance and
injunctive relief pursuant to Section 10.11, the parties acknowledge and agree
that their sole and exclusive remedy with respect to any and all claims (other
than claims arising from fraud or willful misconduct on the part of a party
hereto in connection with the transactions contemplated by this Agreement) for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement,
shall be pursuant to the indemnification provisions set forth in this Article
VIII. In furtherance of the foregoing, each party hereby waives, to the fullest
extent permitted under Law, any and all rights, claims and causes of action for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement
it may have against the other parties hereto and their Affiliates and each of
their respective Representatives arising under or based upon any Law, except
pursuant to the indemnification provisions set forth in this Article VIII.
Nothing in this Section 8.08 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled, including without
limitation, specific performance and/or injunctive relief, or to seek any remedy
on account of any Person’s fraudulent or willful misconduct.

ARTICLE IX

TERMINATION

Section 9.01. Termination.

This Agreement may be terminated at any time prior to the Closing:

(a) by the mutual written consent of the Sellers and the Buyers;

(b) by the Buyers by written notice to the Sellers if:

(i) the Buyers are not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by the Sellers pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in Article VII and such breach, inaccuracy or failure has not been
cured by the Sellers within ten (10) days of the Sellers’ receipt of written
notice of such breach from the Buyers; or

 

40



--------------------------------------------------------------------------------

(ii) any of the conditions set forth in Section 7.01 shall not have been, or if
it becomes apparent that any of such conditions will not be, fulfilled by
December 15, 2011 unless such failure shall be due to the failure of the Buyers
to perform or comply with any of the covenants, agreements or conditions hereof
to be performed or complied with by them prior to the Closing;

(c) by the Sellers by written notice to the Buyers if:

(i) the Sellers are not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by the Buyers pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in Article VII and such breach, inaccuracy or failure has not been
cured by the Buyers within ten (10) days of the Buyers’ receipt of written
notice of such breach from the Sellers; or

(ii) any of the conditions set forth in Section 7.02 shall not have been, or if
it becomes apparent that any of such conditions will not be, fulfilled by
December 15, 2011, unless such failure shall be due to the failure of the
Sellers to perform or comply with any of the covenants, agreements or conditions
hereof to be performed or complied with by them prior to the Closing; or

(d) by the Buyers or the Sellers in the event that (i) there shall be any Law
that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or (ii) any Governmental Authority shall have
issued a Governmental Order restraining or enjoining the transactions
contemplated by this Agreement, and such Governmental Order shall have become
final and non-appealable.

Section 9.02. Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article IX, (i) this Agreement and each other
Transaction Document shall forthwith become void except that this Article IX,
Section 2.05(b), Section 6.05 and Article X shall continue to be in effect
following such termination, and (ii) there shall be no liability on the part of
any party hereto except:

(a) as set forth in this Article IX, Section 2.05(b), and Section 6.05 and
Article X hereof; and

(b) that nothing herein shall relieve any party hereto from liability for any
willful breach of any provision hereof.

ARTICLE X

MISCELLANEOUS

Section 10.01. Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

41



--------------------------------------------------------------------------------

Section 10.02. Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by an internationally
recognized express courier (receipt requested); or (c) on the date sent by
facsimile or e-mail (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 10.02):

 

If to the Sellers (or Kylie

prior to the Closing):

  

Sohu.com Inc.

Level 12, Sohu.com Internet Plaza

No.1 Unit Zhongguancun East Road, Haidian District

Beijing 100084

People’s Republic of China

Facsimile: 86-1062726588

E-mail: carol@sohu-inc.com

Attention: Carol Yu, Co-President and Chief Financial Officer

with a copy to:   

Goulston & Storrs, P.C.

400 Atlantic Avenue

Boston, Massachusetts 02110

Facsimile: 617-574-4112

E-mail: tbancroft@goulstonstorrs.com

Attention: Timothy B. Bancroft, Esq.

If to the Buyers (or Kylie

after to the Closing):

  

Changyou.com Limited

East Tower, Jing Yan Building

No. 29 Shijingshan Road, Shijingshan District

Beijing 100043

People’s Republic of China

Facsimile: +86-10-6886-0852

E-mail: alex@cyou-inc.com

Attention: Alex Ho, Chief Financial Officer

with a copy to:   

O’Melveny & Myers, LLP

Yin Tai Centre, Office Tower, 37th Floor

No. 2 Jianguomenwai Ave., Chao Yang District

Beijing 100022

People’s Republic of China

Facsimile: +86-10-6563-4201

E-mail: droberts@omm.com

Attention: David J. Roberts, Esq.

Section 10.03. Interpretation. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted. The
Schedules, Disclosure Schedules and Exhibits referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

Section 10.04. Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 10.05. Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

42



--------------------------------------------------------------------------------

Section 10.06. Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency or omission between the statements in the body of this Agreement
and those in the other Transaction Documents, the Exhibits and Disclosure
Schedules (other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement will control.

Section 10.07. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

Section 10.08. No Third-party Beneficiaries. Except as provided in Article VIII,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 10.09. Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 10.10. Governing Law and Dispute Resolution.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of New York.

(b) Each of the parties hereto irrevocably agrees that any dispute or
controversy arising out of, relating to, or concerning any interpretation,
construction, performance or breach of this Agreement, shall be settled by
arbitration to be held in the Hong Kong S.A.R. under the Hong Kong International
Arbitration Centre Administered Arbitration Rules (the “Arbitration Rules”) in
force when the Notice of Arbitration is submitted in accordance with the
Arbitration Rules. There shall be one (1) arbitrator, selected in accordance
with the Arbitration Rules. The award of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s award in any court having competent jurisdiction.
The parties to the arbitration shall each pay an equal share of the costs and
expenses of such arbitration, and each party shall separately pay for its
respective counsel fees and expenses.

 

43



--------------------------------------------------------------------------------

(c) In the event of two or more arbitrations having been commenced under this
Agreement, the tribunal in the arbitration first filed (the “Principal
Tribunal”) may in its sole discretion, upon the application of any party to the
arbitrations, order that the proceedings be consolidated before the Principal
Tribunal, which will have the jurisdiction to resolve all disputes forming part
of the consolidation order, if (i) there are issues of fact and/or law common to
the arbitrations, (ii) the interests of justice and efficiency would be served
by such a consolidation, and (iii) no prejudice would be caused to any party in
any material respect as a result of such consolidation, whether through undue
delay or otherwise. Such application shall be made as soon as practicable and
the party making such application shall give notice to the other parties to the
arbitrations.

Section 10.11. Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

Section 10.12. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

THE SELLERS SOHU.COM INC. By:  

 

Name: Carol Yu Title: Chief Financial Officer SOHU.COM LIMITED By:  

 

Name: Carol Yu Title: Director BEIJING SOHU NEW MEDIA INFORMATION TECHNOLOGY
CO., LTD. By:  

 

Name: Charles Zhang Title: Legal Representative BEIJING SOHU NEW ERA INFORMATION
TECHNOLOGY CO., LTD. By:  

 

Name: Charles Zhang Title: Legal Representative BEIJING SOHU INTERNET
INFORMATION SERVICE CO., LTD. By:  

 

Name: Charles Zhang Title: Legal Representative



--------------------------------------------------------------------------------

THE BUYERS CHANGYOU.COM LIMITED By:  

 

Name: Wang Tao Title: Director CHANGYOU.COM HK LIMITED By:  

 

Name: Wang Tao Title: Director BEIJING CHANGYOU GAMESPACE SOFTWARE TECHNOLOGY
CO., LTD. By:  

 

Name: Wang Tao Title: Legal Representative BEIJING GUANYOU GAMESPACE DIGITAL
TECHNOLOGY CO., LTD. By:  

 

Name: Wang Tao Title: Legal Representative